EXECUTION VERSION

 

 

 

FIVE-YEAR CREDIT AGREEMENT

dated as of September 28, 2005

among

TYSON FOODS, INC.,

as Borrower

THE LENDERS PARTY HERETO

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

MERRILL LYNCH BANK USA,

as Syndication Agent

SUNTRUST BANK

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK INTERNATIONAL”,
NEW YORK BRANCH

BNP PARIBAS,

as Documentation Agents

COBANK, ACB

U.S. AGBANK, FCB

as Co-Documentation Agents

_______________________________

J.P. MORGAN SECURITIES INC.,

as Lead Arranger and Sole Bookrunner

 

[CS&M #6701-196]

 

 


--------------------------------------------------------------------------------



 

 

TABLE OF CONTENTS

Page

ARTICLE I

 

Definitions and Accounting Terms

SECTION 1.01. Certain Defined Terms

1

SECTION 1.02. Computation of Time Periods

17

SECTION 1.03. Accounting Matters

17

SECTION 1.04. Certain Terms

17

ARTICLE II

 

Amounts and Terms of the Loans

SECTION 2.01. Amounts and Terms of Commitments

18

SECTION 2.02. Procedure for Committed Borrowing

18

SECTION 2.03. Bid Borrowings

19

SECTION 2.04. Procedure for Bid Borrowings

20

SECTION 2.05. Repayment; Evidence of Indebtedness

22

SECTION 2.06. Termination, Reductions, Increases and Extensions of the
Commitments

23

SECTION 2.07. Optional Prepayments

25

SECTION 2.08. Interest

25

SECTION 2.09. Default Interest

26

SECTION 2.10. Continuation and Conversion Elections for Committed Borrowings

26

SECTION 2.11. Letters of Credit

27

ARTICLE III

 

Fees; Payments; Taxes; Changes in Circumstances

SECTION 3.01. Fees

32

SECTION 3.02. Computation of Fees and Interest

33

SECTION 3.03. Payments by the Borrower

33

SECTION 3.04. Payments by the Lenders to the Administrative Agent

34

SECTION 3.05. Taxes

34

SECTION 3.06. Sharing of Payments, Etc

36

SECTION 3.07. Inadequacy of LIBOR

37

SECTION 3.08. Increased Costs

37

SECTION 3.09. Capital Adequacy

37

SECTION 3.10. Funding Losses

38

SECTION 3.11. Additional Interest on Eurodollar Loans

38

 

 

 

i

 


--------------------------------------------------------------------------------



 

 

 

SECTION 3.12. Certificates of Lenders

39

SECTION 3.13. Change of Lending Office; Replacement Lender

39

ARTICLE IV

 

Representations and Warranties

SECTION 4.01. Corporate Existence; Compliance with Law

40

SECTION 4.02. Corporate Authorization; No Contravention; Governmental
Authorization

40

SECTION 4.03. Enforceable Obligations

41

SECTION 4.04. Taxes

41

SECTION 4.05. Financial Matters

41

SECTION 4.06. Litigation

42

SECTION 4.07. Subsidiaries

42

SECTION 4.08. No Defaults

42

SECTION 4.09. Investment Company Act; Public Utility Holding Company Act

42

SECTION 4.10. Use of Proceeds; Margin Regulations

43

SECTION 4.11. Assets

43

SECTION 4.12. Labor Matters

43

SECTION 4.13. Environmental Matters

43

SECTION 4.14. Completeness

44

SECTION 4.15. ERISA

44

SECTION 4.16. Insurance

44

ARTICLE V

 

Conditions Precedent

SECTION 5.01. Conditions Precedent to Effectiveness

44

SECTION 5.02. Conditions Precedent to All Borrowings and Issuances of Letters of
Credit

46

ARTICLE VI

 

Affirmative Covenants

SECTION 6.01. Compliance with Laws, Etc

47

SECTION 6.02. Use of Proceeds

47

SECTION 6.03. Payment of Obligations, Etc

47

SECTION 6.04. Insurance

48

SECTION 6.05. Preservation of Corporate Existence, Etc

48

SECTION 6.06. Access

48

SECTION 6.07. Keeping of Books

48

SECTION 6.08. Maintenance of Properties

48

SECTION 6.09. Financial Statements

49

 

 

 

ii

 


--------------------------------------------------------------------------------



 

 

 

SECTION 6.10. Reporting Requirements

50

 

 

SECTION 6.11. Notices Regarding ERISA

50

SECTION 6.12. Environmental Compliance; Notice

51

ARTICLE VII

 

Negative Covenants

SECTION 7.01. Limitations on Liens

51

SECTION 7.02. Limitation on Indebtedness

54

SECTION 7.03. Sale-Leaseback Transactions

55

SECTION 7.04. Restricted Payments

55

SECTION 7.05. Mergers, Etc

55

SECTION 7.06. Investments in Other Persons

56

SECTION 7.07. Asset Dispositions

56

SECTION 7.08. Change in Nature of Business

57

SECTION 7.09. Transactions with Affiliates, Etc

57

SECTION 7.10. Margin Regulations

58

SECTION 7.11. Compliance with ERISA

58

SECTION 7.12. Speculative Transactions

58

SECTION 7.13. Leverage Ratio

58

SECTION 7.14. Interest Expense Coverage Ratio

58

ARTICLE VIII

 

Events of Default

SECTION 8.01. Events of Default

58

SECTION 8.02. Remedies

60

SECTION 8.03. Rights Not Exclusive

61

ARTICLE IX

 

The Administrative Agent

SECTION 9.01. Appointment

61

SECTION 9.02. Delegation of Duties

62

SECTION 9.03. Liabilities of Agents

62

SECTION 9.04. Reliance by Administrative Agent

62

SECTION 9.05. Notice of Default

63

SECTION 9.06. Credit Decision

63

SECTION 9.07. Indemnification

64

 

 

 

iii

 


--------------------------------------------------------------------------------



 

 

 

SECTION 9.08. Administrative Agent in Individual Capacity

64

SECTION 9.09. Successor Administrative Agent

64

ARTICLE X

 

Miscellaneous

 

SECTION 10.01. Notices, Etc

65

SECTION 10.02. Amendments, Etc

65

SECTION 10.03. No Waiver; Remedies

66

SECTION 10.04. Costs and Expenses

66

SECTION 10.05. Indemnity

66

SECTION 10.06. Right of Set-off

68

SECTION 10.07. Binding Effect

68

SECTION 10.08. Assignments, Participations, Etc

68

SECTION 10.09. Confidentiality

71

SECTION 10.10. Survival

71

SECTION 10.11. Headings

72

SECTION 10.12. Governing Law and Jurisdiction

72

SECTION 10.13. Execution in Counterparts

72

SECTION 10.14. Entire Agreement

72

SECTION 10.15. Waiver of Jury Trial

72

SECTION 10.16. Severability

73

SECTION 10.17. USA Patriot Act

73

 

Exhibits

 

Exhibit 1.01

Form of Guarantee Agreement

 

Exhibit 2.02

Form of Notice of Borrowing

 

Exhibit 2.04(a)

Form of Competitive Bid Request

 

Exhibit 2.04(b)

Form of Competitive Bid

 

Exhibit 2.05(c)

Form of Committed Loan Promissory Note

 

Exhibit 2.05(d)

Form of Bid Loan Promissory Note

 

Exhibit 2.10

Form of Notice of Conversion/Continuation

 

Exhibit 5.01

Form of Opinion

 

Exhibit 6.09

Form of Compliance Certificate

 

Exhibit 10.08

Form of Assignment and Acceptance

 

Exhibit 10.08(e)

Form of Voting Participant Notification and Consent

 

 

Schedules

 

Schedule 1.01(a)

Commitments; Percentage Shares

Schedule 1.01(b)

Indentures

 

Schedule 2.11

Issuing Banks

 

 

 

iv

 


--------------------------------------------------------------------------------



 

 

Schedule 4.05(a)

Financial Matters of Borrower

 

Schedule 4.06

Pending Litigation

 

Schedule 4.07(a)

Subsidiaries

 

Schedule 4.07(d)

Joint Ventures/Partnerships

 

Schedule 4.12

Labor Matters

 

Schedule 4.13

Environmental Matters

 

Schedule 4.15

Employee Benefit Plans

 

Schedule 7.01/7.02

Existing Liens and Existing Indebtedness

Schedule 7.09

Existing Restrictions

 

 

 

v

 


--------------------------------------------------------------------------------



 

 

FIVE-YEAR CREDIT AGREEMENT dated as of September 28, 2005, among TYSON FOODS,
INC., a Delaware corporation (the “Borrower”), the banks which are or may, from
time to time hereafter, become parties hereto (the “Lenders”), JPMORGAN CHASE
BANK, N.A., as Administrative Agent (the “Administrative Agent”), and the
Issuing Banks (as defined in Article I).

 

The parties hereto agree as follows:

ARTICLE I

 

Definitions and Accounting Terms

SECTION 1.01. Certain Defined Terms. As used in this Agreement and in any
Schedules and Exhibits to this Agreement, the following terms have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):

“Absolute Rate” means a fixed annual rate, expressed as a percentage.

“Absolute Rate Bid Loan” means any Bid Loan that bears interest determined with
reference to an Absolute Rate.

“Accession Agreement” has the meaning specified in Section 2.06(c).

“Additional Period” has the meaning specified in Section 2.06(d).

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders, together with any successor thereto in such capacity.

“Administrative Agent’s Fee Letter” means the fee letter dated August 29, 2005,
between the Borrower, Lakeside Farm Industries, Ltd., the Administrative Agent
and J.P. Morgan Securities Inc..

“Administrative Agent’s Payment Office” means the address for payments set forth
on the signature pages hereof in relation to the Administrative Agent or such
other address as the Administrative Agent may from time to time specify in
accordance with Section 10.01.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, any Subsidiary of such Person and
any other Person which, directly or indirectly, controls, is controlled by, or
is under common control with, such Person, and includes, if such Person is a
corporation, each Person who is the beneficial owner of 5% or more of such
corporation’s outstanding common stock. For purposes of this definition,
“control” means the possession of the power to direct or cause the direction of

 


--------------------------------------------------------------------------------



2

 

management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

“Agreement” means this Credit Agreement, as from time to time amended, modified
or supplemented.

“Aggregate Commitments” means the aggregate amount of the Commitments of all the
Lenders as in effect from time to time.

“Aggregate Committed Credit Exposure” means the aggregate amount of the Lenders’
Committed Credit Exposures.

“Applicable Rate” means, for any day, with respect to any Reference Rate Loan or
Eurodollar Loan, or with respect to the facility fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Reference Rate Spread”, “Eurodollar Spread and LC Participation Fee” or
“Facility Fee Rate”, as the case may be, based upon the ratings by Moody’s and
S&P, respectively, applicable on such date to the Index Debt:

Index Debt Ratings:

Reference Rate
Spread

Eurodollar
Spread and L/C Participation Fee

Facility Fee
Rate

Category 1
Greater than or equal
to A3 / A-

0.000%

0.320%

0.080%

Category 2
Baa1 / BBB+

0.000%

0.400%

0.100%

Category 3
Baa2 / BBB

0.000%

0.480%

0.120%

Category 4
Baa3 / BBB-

0.000%

0.600%

0.150%

Category 5
Less than Baa3 / BBB-

0.000%

0.825%

0.175%

For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (b) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless the ratings differ by two or more
Categories, in which case the Applicable Rate shall be based on the Category one
level below that corresponding to the higher rating; and (c) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall be changed (other than as a result of a change in the rating system
of Moody’s or S&P), such change shall be effective as of the date on which it is
first publicly announced by Moody’s or S&P. Each change in the Applicable Rate
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or S&P

 

 


--------------------------------------------------------------------------------



3

 

shall change, or if either such rating agency shall cease to be in the business
of rating corporate debt obligations, the Borrower and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.

“Assignee” has the meaning specified in Section 10.08(b).

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.08), and accepted by the Administrative Agent, in the form of
Exhibit 10.08 or any other form approved by the Administrative Agent and the
Borrower.

“Bid Borrowing” means an extension of credit hereunder consisting of one or more
Bid Loans made to the Borrower on the same day by one or more Lenders.

“Bid Loan” means a Loan made by a Lender to the Borrower pursuant to
Section 2.03 and may be a LIBOR Bid Loan or an Absolute Rate Bid Loan.

“Borrower” has the meaning specified in the preamble.

“Borrowing” means a Committed Borrowing or a Bid Borrowing.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close
and, if the applicable Business Day relates to any Eurodollar Loan, means such a
day on which dealings are carried on in the London interbank market.

“CERCLA” has the meaning specified in the definition of Environmental Law.

“Code” means the Internal Revenue Code of 1986 (or any successor(s) thereto), as
amended from time to time.

“Co-Documentation Agent” means an institution identified as such on the cover of
this Agreement.

“Commitment” means, for each Lender, as the context may require (a) the amount
in US Dollars set forth in Schedule 1.01(a) opposite the name of such Lender
under the heading “Commitment” or as otherwise set forth in any Assignment and
Acceptance or any Accession Agreement, as such amount may be reduced pursuant to
Section 2.06 or as a result of one or more assignments pursuant to
Section 10.08, or as such amount may be increased pursuant to Section 2.06(c),
or (b) the obligation of such Lender to extend credit to the Borrower hereunder
in the amount specified in the immediately preceding clause (a). The initial
aggregate amount of the Lenders’ Commitments is US$1,000,000,000.

“Committed Borrowing” means an extension of credit hereunder consisting of
Committed Loans made, continued or converted on the same day by the Lenders
ratably

 

 

 


--------------------------------------------------------------------------------



4

 

according to their Percentage Shares and, in the case of Eurodollar Loans,
having the same Interest Periods.

“Committed Credit Exposure” means, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Committed Loans of
such Lender, plus the aggregate amount at such time of such Lender’s L/C
Exposure.

“Committed Loan” means an extension of credit by a Lender to the Borrower
pursuant to Section 2.01 and may be a Eurodollar Loan or a Reference Rate Loan.

“Competitive Bid” means an offer by a Lender to make a Bid Loan in accordance
with Section 2.04(b).

“Competitive Bid Request” has the meaning specified in Section 2.04(a).

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period, (iv)
extraordinary losses for such period, and (v) noncash charges to the extent
solely attributable to unrealized losses under SFAS 133 (provided that any cash
payment made with respect to any such noncash charge shall be subtracted in
computing Consolidated EBITDA during the period in which such cash payment is
made) and minus (b) without duplication and to the extent included in
determining such Net Income, the sum of (i) any extraordinary gains for such
period and (ii) noncash gains to the extent solely attributable to unrealized
gains under SFAS 133 (provided that any cash received with respect to any such
noncash gain shall be added in computing Consolidated EBITDA during the period
in which such cash is received), all determined on a consolidated basis in
accordance with GAAP; provided that for the purposes of determining the Leverage
Ratio, if the Borrower or any of its consolidated Subsidiaries has made any
Material Acquisition or Material Disposition during the period of four
consecutive fiscal quarters ended on the date on which the most recent fiscal
quarter ended, Consolidated EBITDA for the relevant period for testing
compliance shall be calculated after giving pro forma effect thereto as if such
Material Acquisition or Material Disposition had occurred on the first day of
the relevant period for testing compliance. As used in this definition,
“Material Acquisition” means any acquisition or series of related acquisitions
of property that (a) constitutes all or substantially all of the Stock or all or
substantially all of the assets of any Person or comprises all or substantially
all of any operating unit of a business and (b) involves consideration in excess
of $500,000,000; and “Material Disposition” means any sale, transfer, lease or
other disposition or series of related sales, transfers, leases or other
dispositions of property that (x) constitutes all or substantially all of the
Stock or all or substantially all of the assets of any Subsidiary of the
Borrower or involves assets comprising all or substantially all of any operating
unit of a business of the Borrower or any of its Subsidiaries and (y) yields
gross proceeds to the Borrower or any of its Subsidiaries in excess of
$500,000,000.

“Consolidated Interest Expense” means, for any period, the interest expense
(including imputed interest expense in respect of capital lease obligations) of
the Borrower and

 

 


--------------------------------------------------------------------------------



5

 

its consolidated Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its consolidated Subsidiaries for such period (taken
as a single accounting period) determined in conformity with GAAP, excluding (to
the extent otherwise included therein) any gains or losses, together with any
related provision for taxes, realized upon any sale of assets other than in the
ordinary course of business; provided, however, that there shall be excluded
from Consolidated Net Income the net income (or loss) of any Person accrued
prior to the earlier of the date such Person becomes a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries or such Person’s assets are acquired by the Borrower or any of its
Subsidiaries.

“Consolidated Net Income Available for Restricted Payments” means an amount
equal to (i) the sum of $150,000,000 plus 80% (or minus 100% in case of
consolidated net loss) of Consolidated Net Income for the period (taken as one
accounting period) commencing October 3, 2004 and terminating at the fiscal
quarter end of the Borrower immediately preceding the date of any proposed
Restricted Payment, less (ii) the sum of (A) the aggregate amount of all
dividends (other than dividends payable solely in Stock of the Borrower) and
other distributions paid or declared by the Borrower for all periods on or after
October 3, 2004 on any class of its Stock and (B) the excess (if any) of the
aggregate amount expended, directly or indirectly, by the Borrower for all
periods on or after October 3, 2004 for the redemption, purchase or other
acquisition of any shares of its Stock, over the aggregate net amount of any
cash or cash equivalents received by the Borrower for all periods on or after
October 3, 2004 as consideration for the sale of any shares of its Stock.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound.

“Controlled Group” means, with respect to any Person, all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) which are under common control with such Person and which,
together with such Person, are treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

“Debt Rating” means the actual or implied rating as most recently assigned to
the Index Debt by Moody’s or S&P, as the case may be.

“Default” means any event or condition which, with the giving of notice or the
lapse of time, or both, would become an Event of Default.

“Documentation Agent” means an institution identified as such on the cover of
this Agreement.

“Effective Date” means the date on which all conditions precedent set forth in
Section 5.01 are satisfied (or waived in accordance with Section 10.02).

 

 

 


--------------------------------------------------------------------------------



6

 

 

“Environmental Claim” means any claim, however asserted, by any Governmental
Authority or other Person alleging potential liability for violation of any
Environmental Law or for release or injury to the environment or threat to
public health, personal injury (including sickness, disease or death), property
damage, natural resources damage, or otherwise alleging liability for damages,
punitive damages, cleanup costs, removal costs, remedial costs, response costs,
restitution, civil or criminal penalties, injunctive relief, or other type of
relief, resulting from or based upon (a) the presence, placement, discharge,
emission or release (including intentional and unintentional, negligent and
non-negligent, sudden or non-sudden, accidental or non-accidental placement,
spill, leaks, discharges, emissions or releases) of any Hazardous Material at,
in or from property, whether or not owned by the Borrower or any of its
Subsidiaries, or (b) any other circumstances forming the basis of any violation,
or alleged violation, of any Environmental Law.

“Environmental Law” means the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601 et seq.) (“CERCLA”), the
Hazardous Material Transportation Act (49 U.S.C. § 1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. §
7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and
the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.) (“OSHA”), as
such laws have been or hereafter may be amended, modified or supplemented, and
any and all analogous future federal, or present or future state or local,
statutes and the regulations promulgated pursuant thereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and all regulations promulgated thereunder.

“ERISA Event” means, with respect to any Person, (a) a Reportable Event (other
than a Reportable Event not subject to the provision for 30-day notice to the
PBGC under regulations issued under Section 4043 of ERISA); (b) the withdrawal
of such Person or any member of its Controlled Group from a Plan during a plan
year in which it was a “substantial employer” as defined in Section 4001(a)(2)
of ERISA; (c) the filing of a notice of intent to terminate a Plan or the
treatment of a Plan amendment as a termination under Section 4041 of ERISA; (d)
the institution of proceedings to terminate a Plan by the PBGC; (e) the failure
to make required contributions which would result in the imposition of a Lien
under Section 412 of the Code or Section 302 of ERISA; and (f) any other event
or condition which might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or the imposition of any liability under Title IV of ERISA
other than PBGC premiums due but not delinquent under Section 4007 of ERISA.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board, as in effect from time to time.

“Eurodollar Loan” means any Committed Loan that bears interest at a rate
determined with reference to LIBOR.

“Eurodollar Reserve Percentage” means, with respect to any Interest Period for
any Eurodollar Loan made by any Lender, the reserve percentage applicable during
such Interest

 

 


--------------------------------------------------------------------------------



7

 

Period (or if more than one such percentage shall be so applicable, the daily
average of such percentages for those days in such Interest Period during which
any such percentage shall be so applicable) under regulations issued from time
to time by the Federal Reserve Board for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) for such Lender with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities having a term equal to such Interest
Period.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Margin Stock” means that portion, if any, of the Margin Stock owned by
the Borrower and its Subsidiaries that must be excluded from the restrictions
imposed by Section 7.01 and Section 7.07 in order for the value (determined in
accordance with Regulation U) of the Margin Stock subject to such Sections to
account for less than 25% of the aggregate value (as so determined) of all
assets subject to such Sections.

“Excluded Taxes” means, with respect to the Administrative Agent or any Lender
or any other recipient of any payment to be made by or on account of any
Obligation of any Loan Party hereunder, the following taxes, including interest,
penalties or other additions thereto: (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America or the
jurisdiction under the laws of which the Administrative Agent or such Lender is
organized, the jurisdiction in which its Lending Office is located or any
political subdivision thereof, (b) any branch profits taxes imposed by any
jurisdiction described in the preceding clause (a), (c) in the case of a Lender,
any withholding tax imposed by the United States of America (or any political
subdivision thereof) on amounts payable by the Borrower from an office within
such jurisdiction to the Lending Office of such Lender at the time such Lender
becomes a party to this Agreement (or designates a new Lending Office), and (d)
any withholding tax that is attributable to such Lender’s failure to comply with
Section 3.05(e), except, in the case of clause (c) above, to the extent that
(i) such Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to any withholding tax pursuant to
Section 3.05, or (ii) such withholding tax shall have resulted from the making
of any payment to a location other than the office designated by the
Administrative Agent or such Lender for the receipt of payments of the
applicable type.

“Existing 2001 Five-Year Credit Agreement” means the Five-Year Credit Agreement
dated as of September 24, 2001, as amended from time to time, among the
Borrower, the banks from time to time party thereto, JPMCB, as administrative
agent, Merrill Lynch Capital Corporation, as syndication agent, and SunTrust
Bank, as documentation agent and Mizuho Financial Group and Rabobank
International, as co-documentation agents.

“Existing 2004 Five-Year Credit Agreement” means the Five-Year Credit Agreement
dated as of June 9, 2004, as amended from time to time, among the Borrower, the
banks from time to time party thereto, JPMCB, as administrative agent, Merrill
Lynch Bank USA, as syndication agent, and SunTrust Bank, Rabobank International
and BNP Paribas, as documentation agents, and Cobank ACB, as co-documentation
agent.

 

 

 


--------------------------------------------------------------------------------



8

 

 

“Existing Letters of Credit” means each letter of credit that was issued by a
Lender (in its capacity as an “Issuing Bank” under the Existing 2004 Five-Year
Credit Agreement) for the account of the Borrower that (a) is outstanding on the
date hereof and (b) is identified in writing by the Borrower to the
Administrative Agent as an Existing Letter of Credit on or before the date
hereof.

“Existing Maturity Date” has the meaning specified in Section 2.06(d).

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

“GAAP” means accounting principles generally accepted in the United States of
America as set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board, or in
such other statements by such other entity as may be in general use by
significant segments of the accounting profession, which are applicable to the
circumstances as of the date of determination.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any central bank (or similar monetary or
regulatory authority) thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Guarantee Agreement” means the Guarantee Agreement, substantially in the form
of Exhibit 1.01, made by TFM for the benefit of the Administrative Agent and the
Lenders.

“Hazardous Materials” means all those substances which are regulated by, or
which may form the basis of liability under, any Environmental Law, including
all substances identified under any Environmental Law as a pollutant,
contaminant, waste, solid waste, hazardous waste, hazardous constituent, special
waste, hazardous substance, hazardous material, or toxic substance, or petroleum
or petroleum derived substance or waste.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Inactive Subsidiary” means a Subsidiary that conducts no business and the
assets of which have an aggregate book value of less than $1,000,000.

 

 

 


--------------------------------------------------------------------------------



9

 

 

“Increasing Lender” has the meaning specified in Section 2.06(c).

“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money or for the deferred purchase price of property or services
(including reimbursement and all other obligations with respect to surety bonds,
letters of credit and bankers’ acceptances, whether or not matured); (b) all
obligations evidenced by notes, bonds, debentures or similar instruments; (c)
all indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property); (d) all
obligations under leases which have been or should be, in accordance with GAAP,
recorded as capital leases; (e) all net obligations with respect to Hedging
Agreements; (f) all direct or indirect guaranties in respect of any obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kinds referred to in clause (a), (b), (c), (d) or (e) above; and
(g) all Indebtedness referred to in clause (a), (b), (c), (d) or (e) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness;
provided, however, that if any Indebtedness of any type referred to above is
supported by another type of Indebtedness referred to above, such Indebtedness
shall not be considered more than once for the purposes of this definition.

“Indebtedness for Borrowed Money” means the sum of all Indebtedness of the
Borrower and its consolidated Subsidiaries of the types referred to in clauses
(a), (b) and (d) of the definition of Indebtedness plus all obligations of the
Borrower and its consolidated Subsidiaries under the Receivables Facility.

“Indemnified Party” has the meaning specified in Section 10.05(a).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indentures” means the indentures, including supplements and/or board
resolutions establishing series of debt thereunder, and note agreements of the
Borrower and its Subsidiaries listed on Schedule 1.01(b).

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Insolvency Proceeding” means (a) any case, petition, action or proceeding
before any court or other Governmental Authority relating to bankruptcy,
reorganization, insolvency, liquidation, receivership, dissolution, winding-up
or relief of debtors or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of the creditors of any Person generally or any substantial portion of
the creditors of such Person; in each case undertaken under United States
Federal or State law or foreign law.

 

 

 


--------------------------------------------------------------------------------



10

 

 

“Interest Payment Date” means (a) with respect to any Eurodollar Loan or Bid
Loan, the last day of each Interest Period applicable to such Eurodollar Loan or
Bid Loan and (i) with respect to any Interest Period of six months duration for
any Eurodollar Loan, the date which falls three months after the beginning of
such Interest Period, and (ii) with respect to any Bid Loan, such intervening
date prior to the maturity thereof as may be agreed between the Borrower and the
applicable Lender and (b) with respect to any Reference Rate Loan, the last day
of each calendar quarter.

“Interest Period” means,

(a) with respect to any Eurodollar Loan, the period commencing on the Business
Day such Eurodollar Loan is disbursed or on the date on which a Reference Rate
Loan is converted into such Eurodollar Loan and ending on the date 14 days or
one, two, three or six months thereafter, in its Notice of Borrowing or Notice
of Conversion/Continuation; and

(b) with respect to any Bid Loan, the period specified by the Borrower in the
relevant Competitive Bid Request;

provided, however, that:

(i) in the case of the continuation of a Eurodollar Loan pursuant to
Section 2.10(b), the Interest Period applicable after the continuation of such
Loan shall commence on the last day of the preceding Interest Period;

(ii) if any Interest Period applicable to a Eurodollar Loan would otherwise end
on a day which is not a Business Day, that Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

(iii) any Interest Period applicable to a Eurodollar Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iv) no Interest Period for any Loan shall extend beyond the Maturity Date.

“IRS” means the Internal Revenue Service of the United States of America.

“Issuing Bank” means, at any time, JPMCB, and each other person that is listed
on Schedule 2.11 or that shall have become an Issuing Bank hereunder as provided
in Section 2.11(j) (other than any person that shall have ceased to be an
Issuing Bank as provided in Section 2.11(i)), each in its capacity as an issuer
of Letters of Credit hereunder.

“Issuing Bank Agreement” shall have the meaning assigned to such term in
Section 2.11(j).

 

 

 


--------------------------------------------------------------------------------



11

 

 

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 3.01(c).

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

“L/C Commitment” means, as to each Issuing Bank, the commitment of such Issuing
Bank to issue Letters of Credit pursuant to Section 2.11. The initial amount of
each Issuing Bank’s L/C Commitment is specified on Schedule 2.11 or in the
Issuing Bank Agreement pursuant to which it shall have become an Issuing Bank.

“L/C Disbursement” means a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

“L/C Exposure” means at any time the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate principal
amount of all L/C Disbursements that have not yet been reimbursed at such time.
The L/C Exposure of any Lender at any time means its Percentage Share of the
aggregate L/C Exposure at such time.

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 3.01(c).

“Lender” has the meaning specified in the preamble and includes each Lender
listed on the signature pages hereof and each Person which becomes a Lender
pursuant to Section 2.06(c) or 10.08 other than any Person that ceases to be a
Lender pursuant to Section 10.08.

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Lending Office” means, with respect to any Lender or Issuing Bank, the office
or offices of such Lender or Issuing Bank specified as such in such Lender’s or
Issuing Bank’s Administrative Questionnaire delivered to the Administrative
Agent.

“Letter of Credit” means any letter of credit issued pursuant to Section 2.11.

“Leverage Ratio” means, at any date of determination, the ratio of
(a) Indebtedness for Borrowed Money at such date to (b) Consolidated EBITDA for
the period of four consecutive fiscal quarters for which financial statements
have most recently been delivered under Section 6.09(a) or (b).

“LIBOR” means, with respect to any Eurodollar Loan or LIBOR Bid Loan for any
Interest Period, the rate appearing on Page 3750 of the Telerate Service (or on
any successor or

 

 


--------------------------------------------------------------------------------



12

 

substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then “LIBOR” with respect to such Eurodollar Loan or LIBOR Bid Loan
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

“LIBOR Bid Loan” means any Bid Loan that bears interest at a rate determined
with reference to LIBOR.

“LIBOR Bid Margin” has the meaning specified in Section 2.04(b)(ii)(B).

“Lien” means any lien, charge, security interest or encumbrance or any other
type of preferential arrangement (including liens or retained security titles of
conditional vendors and capitalized leases but excluding any right of set-off).

“Loan” means an extension of credit by a Lender pursuant to Article II and may
be a Committed Loan or a Bid Loan.

“Loan Documents” means this Agreement, the Letters of Credit, the Guarantee
Agreement, any promissory notes delivered pursuant to this Agreement, the
Notices of Borrowing, the Notices of Conversion/Continuation and the Competitive
Bid Requests.

“Loan Parties” means the Borrower and TFM.

“Majority Lenders” means at any time Lenders holding more than 50% of the
Aggregate Committed Credit Exposures and unused Commitments; provided, that
after the Commitments expire or terminate or the Loans become due and payable
pursuant to Article VIII or for purposes of declaring the Loans to be due and
payable pursuant to Article VIII, the outstanding Bid Loans of the Lenders shall
be included in their respective Committed Credit Exposures.

“Margin Stock” shall have the meaning given such term under Regulation U.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, business, operations or properties
of the Borrower and its Subsidiaries taken as a whole; (b) any material adverse
change in the rights or remedies of the Lenders under the Loan Documents or the
ability of the Borrower to perform its obligations under any of the Loan
Documents; or (c) any material adverse change in the legality, validity or
enforceability of any Loan Document.

 

 

 


--------------------------------------------------------------------------------



13

 

 

“Maturity Date” means September 28, 2010, as such date may be extended pursuant
to Section 2.06(d).

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

“Multiemployer Plan” means, with respect to any Person, at any time, a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which such Person or any member of its Controlled Group is making, or is
obligated to make contributions or has made, or been obligated to make,
contributions.

“Net Worth” means, with respect to any Person, at any date of determination, the
shareholders’ equity of such Person as determined in accordance with GAAP.

“Non-Extending Lender” has the meaning specified in Section 2.06(d).

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Conversion/Continuation” has the meaning specified in
Section 2.10(b).

“Obligations” means all Loans, all payments required to be made by the Borrower
in respect of any Letter of Credit (including payments in respect of
reimbursements of disbursements, interest thereon and obligations to provide
cash collateral) and all other Indebtedness, advances, debts, liabilities,
obligations, covenants and duties owing by the Borrower to any Lender, the
Administrative Agent, any Affiliate of any of the foregoing or any Indemnified
Party, of any kind or nature, present or future, whether or not evidenced by any
note, guaranty or other instrument, arising under this Agreement or under any
other Loan Document, whether or not for the payment of money, whether arising by
reason of an extension of credit, loan, guaranty, indemnification, or in any
other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired. The term “Obligations” includes all
interest, charges, expenses, fees, attorneys’ fees and disbursements (including
the allocated cost of in-house counsel) and any other sum chargeable to the
Borrower under this Agreement or any other Loan Document.

“OSHA” has the meaning specified in the definition of Environmental Laws.

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Participant” has the meaning specified in Section 10.08(e).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

 

 


--------------------------------------------------------------------------------



14

 

 

“Percentage Share” means, as to any Lender, at any time, such Lender’s
percentage share of the Aggregate Commitments, as set forth opposite such
Lender’s name in Schedule 1.01(a) under the heading “Percentage Share” or set
forth in any Assignment and Acceptance delivered pursuant to Section 10.08, as
such percentage may be modified from time to time in connection with any
assignment of the Commitment of such Lender in accordance with the terms hereof
or in connection with any increase in, or extensions of, Commitments pursuant to
Section 2.06(c) or (d).

“Permitted Disposition” means any disposition (except as otherwise permitted
under Section 7.07) made by the Borrower or any of its Subsidiaries of any of
its assets if the net income for the most recently completed four fiscal quarter
period for which financial statements have been delivered pursuant to Section
6.09(a) or (b) derived from the assets subject to such disposition together with
the net income for such period derived from all other assets sold or otherwise
disposed of during or after such period does not exceed 10% of Consolidated Net
Income for such period.

“Permitted Investments” means:

(a) securities issued or fully guaranteed or insured by the United States
Government or any agency thereof and backed by the full faith and credit of the
United States of America having maturities of not more than one year from the
date of acquisition;

(b) certificates of deposit, time deposits, Eurodollar time deposits, overnight
bank deposits, repurchase agreements, reverse repurchase agreements or bankers’
acceptances, having in each case a tenor of not more than one year issued by any
Lender, or by any United States commercial bank or any branch or agency of a
non-United States bank licensed to conduct business in the United States of
America having a combined capital and surplus of not less than $500,000,000
whose short term securities are rated at least A-1 by S&P and P-1 by Moody’s;

(c) commercial paper of an issuer rated at least A-1 by S&P or P-1 by Moody’s
and in either case having a tenor of not more than 270 days; and

(d) money-market funds invested in short-term securities rated at least as
provided in clause (b) above.

“Permitted Lien Basket” means 10% of Total Capitalization.

“Permitted Liens” has the meaning specified in Section 7.01.

“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture or Governmental
Authority.

“Plan” means, with respect to the Borrower or any member of its Controlled
Group, at any time, an employee pension benefit plan as defined in Section 3(2)
of ERISA (including a Multiemployer Plan) that is covered by Title IV of ERISA
or subject to the

 

 


--------------------------------------------------------------------------------



15

 

minimum funding standards under Section 412 of the Code and is maintained for
the employees of such Person or any member of its Controlled Group.

“Priority Debt” means (a) any Indebtedness secured by a Lien (including in
connection with capital leases or other financing leases) encumbering any asset
of the Borrower or any of its Subsidiaries, (b) any Indebtedness of any
Subsidiary of the Borrower (other than Indebtedness of TFM under the Guarantee
Agreement, Indebtedness of TFM owed to the Borrower, other Indebtedness of TFM
in an amount not to exceed the amount of the guarantee of the Obligations under
the Guarantee Agreement and Indebtedness of Lakeside Farm Industries, Ltd. under
the Three-Year Term Loan Agreement, but not any refinancings of such Three-Year
Term Loan Agreement), (c) any receivables purchase transaction involving
receivables of the Borrower or any of its Subsidiaries or any other
securitization of assets of the Borrower or any of its Subsidiaries and (d) any
sale-leaseback transaction involving assets of the Borrower or any of its
Subsidiaries.

“Receivables Facility” means (1) an accounts receivable securitization
established by the Borrower in an aggregate principal amount of up to
$750,000,000 consisting of (i) that certain Amended and Restated Receivables
Transfer Agreement dated as of August 16, 2002, as amended, by and among Tyson
Receivables Corporation, a Delaware corporation and wholly-owned subsidiary of
Borrower, the Borrower, JPMorgan Chase Bank, as administrative agent and certain
other persons that are parties thereto; and (ii) that certain Receivables
Purchase Agreement dated as of October 17, 2001, as amended, among the Borrower
and certain Subsidiaries of the Borrower, as sellers thereunder and Tyson
Receivables Corporation, as purchaser thereunder; and (2) any amendment,
replacement, extension or renewal of the foregoing, in any case not to exceed
$750,000,000 in aggregate principal amount.

 

“Reference Rate” means the higher of (a) the Federal Funds Rate plus 1/2% and
(b) the rate of interest (the “Prime Rate”) publicly announced from time to time
by the Administrative Agent as its prime rate in effect at its principal office
in New York City. Any change in the Prime Rate shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Reference Rate Loan” means any Committed Loan that bears interest at a rate
determined with reference to the Reference Rate.

“Register” has the meaning specified in Section 10.08(c).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System of the United States of America as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Reportable Event” means any of the events set forth in Section 4043(b) of ERISA
or the regulations thereunder.

“Replacement Lender” has the meaning specified in Section 3.13(b).

“Requirement of Law” means, with respect to any Person, the charter and by-laws
or other organizational or governing documents of such Person, and any law, rule
or regulation

 

 


--------------------------------------------------------------------------------



16

 

(including Environmental Laws and ERISA) or order, decree or other determination
of an arbitrator or a court or other Governmental Authority applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

“Responsible Officer” means, with respect to any Person, the Chief Executive
Officer, the President, the Chief Financial Officer, the Treasurer, the
Assistant Treasurer or the Secretary of such Person.

“Restricted Payment” means any dividend (other than dividends payable solely in
Stock of the Borrower and dividends paid by any wholly-owned Subsidiary of the
Borrower to the Borrower or any other wholly-owned Subsidiary of the Borrower)
or any other distribution with respect to any Stock of the Borrower or any of
its Subsidiaries, whether now or hereafter outstanding, or any payment on
account of the purchase, acquisition, redemption or other retirement, directly
or indirectly, of any shares of such Stock (other than the purchase of Stock in
the ordinary course in connection with employee benefit plans of the Borrower or
its Subsidiaries, including employee stock purchase plans and stock option
plans).

“S&P” means Standard & Poor’s Ratings Group or any successor to the rating
agency business thereof.

“Solvent” means, with respect to any Person, that the fair value of the assets
of such Person (both at fair valuation and at present fair saleable value) is,
on the date of determination, greater than the total amount of liabilities
(including contingent and unliquidated liabilities) of such Person as of such
date and that, as of such date, such Person is able to pay all liabilities of
such Person as such liabilities mature and such Person does not have
unreasonably small capital with which to carry on its business. In computing the
amount of contingent or unliquidated liabilities at any time, such liabilities
will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Stock” means all shares, options, interests, participations or other
equivalents (regardless of how designated) of or in a corporation or other
entity, whether voting or non-voting, of any class and includes, common stock,
preferred stock or warrants or options for any of the foregoing.

“Subsidiary” means, with respect to any Person, any corporation more than 50% of
whose stock having by the terms thereof ordinary voting power to elect a
majority of the directors of such corporation is at the time owned by such
Person, directly or indirectly through one or more Subsidiaries.

“Syndication Agent” means the institution identified as such on the cover of
this Agreement.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“TFM” means Tyson Fresh Meats, Inc., a Delaware corporation.

 

 

 


--------------------------------------------------------------------------------



17

 

 

“Three-Year Term Loan Agreement” means the US$400,000,000 Three-Year Term Loan
Agreement dated as of the date hereof, among Lakeside Farm Industries Ltd., the
lenders from time to time party thereto, JPMCB, as administrative agent, Merrill
Lynch Capital Canada Inc., as syndication agent, and Rabobank Nederland Canadian
Branch and BNP Paribas (Canada), as documentation agents.

“Total Capitalization” means, at any date, the sum of (a) the aggregate amount
of all Indebtedness for Borrowed Money of the Borrower and its consolidated
Subsidiaries and (b) the Net Worth of the Borrower and its consolidated
Subsidiaries, determined on a consolidated basis in accordance with GAAP.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans and the use
of the proceeds thereof, the issuance of Letters of Credit and the other
transactions contemplated by the Borrower to be effected in connection
therewith.

“Tyson Limited Partnership” means that certain Delaware limited partnership of
the same name of which Mr. Don Tyson is the Managing General Partner.

“US Dollars” or “US$” refers to lawful money of the United States of America.

SECTION 1.02. Computation of Time Periods. In this Agreement, in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.

SECTION 1.03. Accounting Matters. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time; provided that, if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Majority Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

SECTION 1.04. Certain Terms. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole, including the
Exhibits and Schedules hereto, as the same may from time to time be amended,
supplemented, amended and restated or otherwise modified and not to any
particular Article, Section, paragraph or clause in this Agreement. The word
“includes” and “including” when used herein is not intended to be exclusive and
means “includes, without limitation” and “including, without limitation.”
References herein to an Article, Section, paragraph or clause shall refer to the
appropriate Article, Section, paragraph or clause in this Agreement. Unless the
context requires otherwise, any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time

 

 


--------------------------------------------------------------------------------



18

 

amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein).

ARTICLE II

 

Amounts and Terms of the Loans

SECTION 2.01. Amounts and Terms of Commitments. Each Lender severally agrees, on
the terms and subject to the conditions hereinafter set forth, to make Committed
Loans to the Borrower (each such Loan, a “Committed Loan”) from time to time on
any Business Day during the period from the Effective Date to the Maturity Date,
in an aggregate principal amount at any time outstanding that will not result
in the sum of (a) the aggregate principal amount of all outstanding Bid Loans
made by all Lenders plus (b) the Aggregate Committed Credit Exposure exceeding
the Aggregate Commitments. Within the limits of each Lender’s Commitment, the
Borrower may on and prior to the Maturity Date borrow under this Section 2.01,
prepay pursuant to Section 2.07 and reborrow pursuant to this Section 2.01.

SECTION 2.02. Procedure for Committed Borrowing. (a) Each Committed Borrowing
shall be made upon the irrevocable notice of the Borrower, received by the
Administrative Agent (i) not later than 12:00 noon (New York City time) three
Business Days prior to the date of the proposed Borrowing, in the case of
Eurodollar Loans; and (ii) not later than 11:00 a.m. (New York City time) on the
date of the proposed Borrowing, in the case of Reference Rate Loans. Each such
notice of a Committed Borrowing (a “Notice of Borrowing”) shall be in writing
(including by facsimile confirmed immediately by telephone), in substantially
the form of Exhibit 2.02 specifying:

(i) the requested borrowing date, which shall be a Business Day;

(ii) the aggregate amount of the Borrowing, which (A) shall not exceed the
unused portion of the Aggregate Commitments and (B) shall be a minimum amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof;

(iii) whether the Borrowing is to be comprised of Eurodollar Loans or Reference
Rate Loans; and

(iv) if the Borrowing is to be comprised of Eurodollar Loans, the duration of
the initial Interest Period applicable to such Loans. If the Notice of Borrowing
shall fail to specify the duration of the initial Interest Period for any
Borrowing comprised of Eurodollar Loans, such Interest Period shall be three
months.

(b) Upon receipt of a Notice of Borrowing, the Administrative Agent shall
promptly notify each Lender thereof and of the amount of such Lender’s
Percentage Share of such Borrowing.

(c) Each Lender shall make the amount of its Percentage Share of the Committed
Borrowing available to the Administrative Agent for the account of the Borrower
at

 

 

 


--------------------------------------------------------------------------------



19

 

the Administrative Agent’s Payment Office on the borrowing date requested by the
Borrower in funds immediately available to the Administrative Agent by 12:00
noon (New York City time), in the case of Committed Borrowings requested prior
to the date of the Borrowing, and 3:00 p.m. (New York City time), in the case of
Committed Borrowings requested on the same date as the Borrowing. Unless any
applicable condition specified in Article V has not been satisfied, the
Administrative Agent will make the funds so received from the Lenders promptly
available to the Borrower by crediting the account of the Borrower on the books
of the Administrative Agent (or such other account as shall have been specified
by the Borrower) with the aggregate amount made available to the Administrative
Agent by the Lenders and in like funds as received by the Administrative Agent.

(d) After giving effect to any Committed Borrowing, there shall not be more than
twelve different Interest Periods in effect in respect of all Committed Loans
together.

(e) If the applicable Issuing Bank shall not have received from the Borrower the
payment required to be made by Section 2.11(e) in respect of any L/C
Disbursement within the time specified in such Section, such Issuing Bank will
promptly notify the Administrative Agent of the amount of such L/C Disbursement
and the Administrative Agent will promptly notify each Lender of such amount and
its Percentage Share thereof. The Borrower shall be deemed to have requested a
Reference Rate Borrowing in the amount of such L/C Disbursement and each Lender
shall make a Loan by wire transfer of immediately available funds to the
Administrative Agent not later than 3:00 p.m. (New York City time) on such date
(or, if such Lender shall have received such notice later than 11:00 a.m. (New
York City time) on any day, not later than 12:00 noon (New York City time) on
the immediately following Business Day), in an amount equal to such Lender’s
Percentage Share of such requested Borrowing (it being understood that such
amount shall be deemed to have reduced the L/C Exposure), and the Administrative
Agent will promptly pay to such Issuing Bank amounts so received by it from the
Lenders. The Administrative Agent will promptly pay to such Issuing Bank any
amounts received by it from the Borrower pursuant to Section 2.11(e) prior to
the time that any Lender makes any payment pursuant to this paragraph (e); any
such amounts received by the Administrative Agent thereafter will be promptly
remitted by the Administrative Agent to the Lenders that shall have made such
payments and to such Issuing Bank, as their interests may appear. If any Lender
shall not have made its Percentage Share of such L/C Disbursement available to
the Administrative Agent as provided above, such Lender and the Borrower
severally agree to pay interest on such amount, for each day from and including
the date such amount is required to be paid in accordance with this paragraph to
but excluding the date such amount is paid, to the Administrative Agent for the
account of such Issuing Bank at (i) in the case of the Borrower, a rate per
annum equal to the interest rate applicable to Reference Rate Loans pursuant to
Section 2.08(a), and (ii) in the case of such Lender, for the first such day,
the Federal Funds Rate, and for each day thereafter, the Reference Rate. In the
event that any Loan is made under this paragraph (e) at a time when any
condition under Section 5.02 is not satisfied, such Loan shall be immediately
due and payable.

SECTION 2.03. Bid Borrowings. In addition to Committed Borrowings pursuant to
Section 2.01, each Lender severally agrees that the Borrower may, as set forth
in Section 2.04, from time to time on any Business Day during the period from
the Effective Date to the Maturity Date, request the Lenders to submit offers to
make Bid Loans to the Borrower; provided,

 

 


--------------------------------------------------------------------------------



20

 

however, that the Lenders may, but shall have no obligation to, submit such
offers and the Borrower may, but shall have no obligation to, accept any such
offers; and provided, further, that at no time shall the sum of (a) the
aggregate principal amount of all outstanding Bid Loans made by all Lenders plus
(b) the Aggregate Committed Credit Exposure exceed the Aggregate Commitments.

SECTION 2.04. Procedure for Bid Borrowings. (a) The Borrower may request a Bid
Borrowing hereunder by delivering to the Administrative Agent and each Lender by
facsimile not later than 12:00 noon (New York City time) (i) three Business Days
prior to the date of the proposed Borrowing, in the case of LIBOR Bid Loans; and
(ii) one Business Day prior to the date of the proposed Borrowing, in the case
of Absolute Rate Bid Loans, a solicitation for Bid Loans (a “Competitive Bid
Request”), in substantially the form of Exhibit 2.04(a), specifying:

(A) the requested borrowing date, which shall be a Business Day;

(B) the aggregate amount of the Borrowing, which shall be a minimum amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof;

(C) whether the Bid Loans requested are LIBOR Bid Loans or Absolute Rate Bid
Loans;

(D) the duration of the Interest Period applicable to such Bid Loans, which
shall be not less than five days and not more than 183 days and which shall not
extend beyond the Maturity Date; and

(E) any other terms to be applicable to such Bid Loans.

(b) (i) Each Lender may, in response to a Competitive Bid Request, in its
discretion, irrevocably submit to the Borrower a Competitive Bid containing an
offer or offers to make one or more Bid Loans. Each Competitive Bid must be
submitted to the Borrower by facsimile before 10:00 a.m. (New York City time)
(A) two Business Days prior to the proposed date of Borrowing, in the case of a
request for LIBOR Bid Loans and (B) on the proposed date of Borrowing, in the
case of a request for Absolute Rate Bid Loans.

(ii) Each Competitive Bid shall be in substantially the form of Exhibit 2.04(b),
specifying:

(A) the minimum amount of each Bid Loan for which such Competitive Bid is being
made, which shall be $5,000,000 or an integral multiple of $1,000,000 in excess
thereof, and the maximum amount thereof, which may not exceed the principal
amount of Bid Loans for which Competitive Bids were requested (but which may
exceed such Lender’s Commitment);

(B) the rate or rates of interest per annum offered for each Bid Loan, which, in
the case of a LIBOR Bid Loan, shall be expressed as a percentage (rounded to the
nearest 1/100%) to be added to or subtracted from the applicable LIBOR (the
“LIBOR Bid Margin”);

 

 

 


--------------------------------------------------------------------------------



21

 

 

(C) the applicable Interest Period for each Bid Loan offered by it; and

(D) the identity and the applicable Lending Office of the quoting Lender.

(iii) Any Competitive Bid shall be disregarded if it:

(A) is not substantially in conformity with Exhibit 2.04(b) or does not specify
all of the information required by clause (ii) above;

(B) contains qualifying, conditional or similar language;

(C) proposes terms other than or in addition to those set forth in the
applicable Competitive Bid Request; or

(D) arrives after the time set forth in clause (i) above.

(c) Not later than 11:00 a.m. (New York City time) (i) two Business Days prior
to the proposed date of Borrowing, in the case of LIBOR Bid Loans and (ii) on
the date of such Bid Borrowing, in the case of Absolute Rate Loans, the Borrower
shall either

(A) cancel such Borrowing by giving the Administrative Agent and the Lenders
notice thereof (which notice may be given by telephone, confirmed by facsimile);
or

(B) accept one or more of the offers made by any Lender or Lenders pursuant to
paragraph (b) above, in its sole discretion, by giving notice (which notice may
be given by telephone, confirmed by facsimile) (A) to such Lender or Lenders of
the amount of each Bid Loan (which amount shall be equal to or greater than the
minimum amount, and equal to or less than the maximum amount, notified to the
Borrower by such Lender for such Bid Loan pursuant to paragraph (b) above) to be
made by each such Lender as part of such Bid Borrowing, and reject any remaining
offers made by the Lenders and give notice to that effect, and (B) to the
Administrative Agent of the date of such Borrowing and the aggregate amount
thereof (which may not exceed the applicable amount set forth in the related
Competitive Bid Request); provided, however, that acceptance by the Borrower of
offers may only be made on the basis of ascending LIBOR Bid Margins or Absolute
Rates within each Interest Period; and, provided, further, that if offers are
made by two or more Lenders with the same LIBOR Bid Margins or Absolute Rates
for a greater aggregate principal amount than the amount for which such offers
are accepted for the related Interest Rate Period, the principal amount of Bid
Loans accepted shall be allocated by the Borrower among such Lenders as nearly
as possible (in multiples not less than $1,000,000) in proportion to the
aggregate principal amount of such offers;

provided, however, that in the event the Borrower does not, before the time
stated above, either cancel the proposed Bid Borrowing pursuant to clause (i)
above or accept one or more of the offers pursuant to clause (ii) above, such
Bid Borrowing shall be deemed cancelled and provided further, that in the event
the Borrower accepts one or more of the offers pursuant to clause (ii) above but
does not expressly reject or accept the remaining offers, such remaining offers
shall be deemed rejected.

 

 

 


--------------------------------------------------------------------------------



22

 

 

(d) (i) If the Borrower accepts one or more of the offers to make Bid Loans made
by any Lender or Lenders pursuant to paragraph (c)(ii) above, each such Lender
shall, subject to the satisfaction of the conditions precedent specified in
Section 5.02, before 12:00 noon (New York City time) on the date of the Bid
Borrowing, make available to the Borrower at such Lender’s Lending Office such
Lender’s portion of such Bid Borrowing in same day funds.

(ii) Promptly after accepting a Bid Loan offer on the date of each Bid
Borrowing, the Borrower shall notify the Administrative Agent of (A) the
aggregate amount of Bid Loans made in connection with such Bid Borrowing (which
amount may not exceed the amount requested pursuant to Section 2.04(a)(ii)), (B)
each date on which any Bid Loan shall mature, (C) the principal amount of Bid
Loans which shall mature on each such date, (D) the highest and the lowest
Competitive Bid submitted by the Lenders in connection with each Competitive Bid
Request, and (E) the highest and the lowest Competitive Bid accepted by the
Borrower.

(e) Upon being notified by the Borrower of the amount of, and the applicable
Interest Period for, any LIBOR Bid Loan, the Administrative Agent shall
determine LIBOR (as provided in the definition of LIBOR) and give prompt notice
to the Borrower and the relevant Lender or Lenders thereof.

SECTION 2.05. Repayment; Evidence of Indebtedness. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender (i) the then unpaid principal amount of each Committed Loan made by
such Lender on the Maturity Date and (ii) the then unpaid principal amount of
each Bid Loan made by such Lender on the last day of the Interest Period
applicable thereto, together, in each case, with all interest accrued thereon
and not yet paid.

(b) Each Lender and each Issuing Bank, with respect to amounts payable to it
hereunder, and the Administrative Agent, with respect to all amounts payable
hereunder, shall maintain on its books, in accordance with its usual practice,
loan accounts, setting forth each Committed Loan and, (i) in the case of each
Lender having made a Bid Loan, each such Bid Loan and (ii) in the case of an
Issuing Bank, each Letter of Credit, the applicable interest rate and the
amounts of L/C Disbursements, principal, interest and other sums paid and
payable by the Borrower from time to time hereunder with respect thereto;
provided, however, that the failure of any Lender or Issuing Bank to record any
such amount on its books shall not affect the obligations of the Borrower with
respect thereto. In the case of any dispute, action or proceeding relating to
any amount payable hereunder, the entries in each such account shall be
conclusive evidence of such amount absent manifest error.

(c) Notwithstanding the foregoing, if any Lender shall so request for purposes
of Section 10.08(g), the obligation to repay the Committed Loans made by it
shall also be evidenced by a promissory note in the form of Exhibit 2.05(c).

(d) The obligation to repay any Bid Loan shall also, if so requested by the
Lender making such Bid Loan, be evidenced by a promissory note in the form of
Exhibit 2.05(d).

 

 

 


--------------------------------------------------------------------------------



23

 

 

SECTION 2.06. Termination, Reductions, Increases and Extensions of the
Commitments. (a) Unless previously terminated, the Commitments and the L/C
Commitments shall terminate on the Maturity Date.

(b) The Borrower may, at any time and from time to time, upon not less than
three Business Days’ prior notice to the Administrative Agent, terminate the
Aggregate Commitments or permanently reduce the Aggregate Commitments by an
aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof; provided, however, that no such termination or reduction shall be
permitted if, after giving effect thereto and to any prepayment of Loans made on
the effective date thereof, the sum of the Aggregate Committed Credit Exposure
plus the aggregate principal amount of outstanding Bid Loans would exceed the
Aggregate Commitments then in effect and, provided, further, that, except as set
forth in Section 2.06(c), once reduced in accordance with this Section 2.06, the
Aggregate Commitments may not be increased. Any reduction of the Aggregate
Commitments shall be applied to each Lender’s Commitment in accordance with such
Lender’s Percentage Share.

(c) The Borrower may on one or more occasions, by written notice to the
Administrative Agent, executed by the Borrower and one or more financial
institutions (any such financial institution being called an “Increasing
Lender”), which may include any consenting Lender, cause Commitments to be
extended by the Increasing Lenders (or cause the Commitments of the Increasing
Lenders to be increased, as the case may be) in an amount for each Increasing
Lender (which shall not be less than $10,000,000) set forth in such notice;
provided, that (i) no extension of new Commitments or increase in existing
Commitments pursuant to this paragraph may result in the aggregate amount of the
new Commitments and increases in Commitments extended or effected under this
paragraph exceeding $350,000,000, (ii) each Increasing Lender, if not already a
Lender hereunder, shall be subject to the approval of the Administrative Agent
and each Issuing Bank (which approval shall not be unreasonably withheld) and
(iii) each Increasing Lender, if not already a Lender hereunder, shall become a
party to this Agreement by completing and delivering to the Administrative Agent
a duly executed accession agreement in a form satisfactory to the Administrative
Agent and the Borrower (an “Accession Agreement”). New Commitments and increases
in Commitments under this paragraph shall become effective on the date specified
in the applicable notices delivered as provided above. Upon the effectiveness of
any Accession Agreement to which any Increasing Lender is a party, (i) such
Increasing Lender shall thereafter be deemed to be a party to and a Lender under
this Agreement and shall be entitled to all rights, benefits and privileges
accorded a Lender and subject to all obligations of a Lender hereunder and
(ii) Schedule 1.01(a) shall be deemed to have been amended to reflect the
Commitment of such Increasing Lender as provided in such Accession Agreement.
Upon the effectiveness of any increase pursuant to this Section in the
Commitment of a Lender already a party hereto, Schedule 1.01(a) shall be deemed
to have been amended to reflect the increased Commitment of such Lender.
Notwithstanding the foregoing, no increase in the Aggregate Commitments (or in
the Commitment of any Lender) shall become effective under this Section unless,
on the date of such increase, the Administrative Agent shall have received a
certificate, dated as of the effective date of such increase and executed by a
Responsible Officer of the Borrower, to the effect that the conditions set forth
in paragraphs (b) and (c) of Section 5.02 shall be satisfied (with all
references in such paragraphs to a Borrowing being deemed to be references to
such increase and with all references in Sections 4.05(b) and 4.06 to the
Effective Date being deemed

 

 


--------------------------------------------------------------------------------



24

 

to be references to the effective date of such increase). Following any
extension of a new Commitment or increase of a Lender’s Commitment pursuant to
this paragraph, (A) any Eurodollar Loans outstanding prior to the effectiveness
of such increase or extension shall continue outstanding until the ends of the
respective Interests Periods applicable thereto, and shall then be repaid and,
if the Borrower shall so elect, refinanced with new Eurodollar Loans made
pursuant to Section 2.01(a) ratably in accordance with the Commitments in effect
following such extension or increase and (B) any Reference Rate Loans
outstanding prior to the effectiveness of such increase or extension shall be
promptly repaid and, if the Borrower shall so elect, refinanced with new
Reference Rate Loans made pursuant to Section 2.01(a) ratably in accordance with
the Commitments in effect following such extension or increase.

(d) The Borrower may, by notice to the Administrative Agent (which shall
promptly deliver a copy to each of the Lenders and the Issuing Banks) given not
less than 45 days and not more than 75 days prior to any anniversary of the date
hereof prior to the year in which the Maturity Date occurs, request that the
Lenders extend the Maturity Date for an additional period of not more than one
year (each, an “Additional Period”) as specified in such notice. Each Lender
shall, by notice to the Borrower and the Administrative Agent given not later
than 15 Business Days after the Borrower’s notice, advise the Borrower whether
or not it agrees to such extension. Any Lender that has not so advised the
Borrower and the Administrative Agent by such day shall be deemed to have
declined to agree to such extension. If the Borrower shall have requested and
Lenders representing more than 50% of the Aggregate Commitments (excluding
Commitments, if any, that will expire prior to the Existing Maturity Date (as
defined below)) shall have agreed to an extension of the Maturity Date, then the
Maturity Date shall be extended for such Additional Period, and the
Administrative Agent shall promptly notify each Lender and each Issuing Bank of
such extension. The decision to agree or withhold agreement to any extension of
the Maturity Date hereunder shall be at the sole discretion of each Lender. The
Commitment of any Lender that has declined, or is deemed to have declined, to
agree to any requested extension of the Maturity Date (a “Non-Extending Lender”)
shall terminate on the Maturity Date in effect prior to giving effect to any
such extension (the “Existing Maturity Date”), and on the Existing Maturity
Date, (i) the principal amount of any outstanding Loans made by each
Non-Extending Lender, together with any accrued interest thereon, and any
accrued fees and other amounts payable to or for the account of such Lender
hereunder, shall be due and payable, and (ii) the Borrower shall make such
additional prepayments of Loans pursuant to Section 2.07 as shall be required in
order that, after giving effect to the termination of the Commitments of, and
all payments to, Non-Extending Lenders pursuant to this sentence, (x) the
aggregate amount of the outstanding Loans and LC Exposures will not exceed the
Aggregate Commitments and (y) the Committed Credit Exposure of each Lender will
not exceed its Commitment. Notwithstanding the foregoing, no extension of the
Maturity Date shall become effective under this Section unless, on the date of
such extension, the Administrative Agent shall have received a certificate,
dated as of the effective date of such extension and executed by a Responsible
Officer of the Borrower, to the effect that the conditions set forth in
paragraphs (b) and (c) of Section 5.02 shall be satisfied (with all references
in such paragraphs to a Borrowing being deemed to be references to such
extension and with all references in Sections 4.05(b) and 4.06 to the Effective
Date being deemed to be references to the effective date of such extension).
Notwithstanding the foregoing provisions of this paragraph, the Borrower shall
have the right, any time prior to the Existing Maturity Date, to withdraw its
request for an extension under this paragraph by notice to the Administrative

 

 


--------------------------------------------------------------------------------



25

 

Agent (which shall promptly deliver a notice to each Lender and Issuing Bank),
in which case the Commitments of all the Lenders will terminate on the Existing
Maturity Date.

SECTION 2.07. Optional Prepayments. (a) Subject to Section 3.10, the Borrower
may upon notice to the Administrative Agent, stating the proposed date and
aggregate principal amount of the prepayment, received by the Administrative
Agent not later than 12:00 noon (New York City time) (i) not less than three
Business Days prior to the proposed date of prepayment, in the case of a
prepayment of Eurodollar Loans and (ii) not less than one Business Day prior to
the proposed date of prepayment, in the case of a prepayment of Reference Rate
Loans, prepay ratably among the Lenders the outstanding principal amount of any
Committed Loans in whole or in part, together (other than in the case of a
prepayment of Reference Rate Loans prior to the earlier of the Maturity Date and
the date of termination of the Commitments hereunder) with accrued interest to
the date of such prepayment on the principal amount prepaid. Each such partial
prepayment shall be in an aggregate principal amount of not less than $5,000,000
or an integral multiple of $1,000,000 in excess thereof; provided, however, that
if the aggregate amount of Eurodollar Loans comprised in the same Borrowing
shall be reduced as a result of any optional prepayment to an amount less than
$5,000,000, the Eurodollar Loans comprised in such Borrowing shall automatically
convert into Reference Rate Loans at the end of the then current Interest
Period. If any notice of prepayment is given, the principal amount stated
therein, together (other than in the case of a prepayment of Reference Rate
Loans prior to the earlier of the Maturity Date and the date of termination of
the Commitments hereunder) with accrued interest to the date of prepayment,
shall be due and payable on the date specified in such notice. Each prepayment
of a Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing.

(b) The Borrower may not voluntarily prepay any Bid Loan prior to the maturity
date thereof.

SECTION 2.08. Interest. (a) Subject to Section 2.09, each Committed Loan shall
bear interest, at the option of the Borrower (i) in the case of a Reference Rate
Loan, at a rate per annum equal to the sum of the Reference Rate plus the
Applicable Rate or (ii) in the case of a Eurodollar Loan, for the Interest
Period in effect for such Loan, at a rate per annum equal to the sum of LIBOR
plus the Applicable Rate.

(b) Accrued and unpaid interest in respect of each Committed Loan shall be paid
on each Interest Payment Date, on the earlier of the Maturity Date and the date
of termination of the Commitments hereunder and (other than in the case of a
Reference Rate Loan) on the date of any prepayment or repayment of such Loan.

(c) The Borrower shall pay to each Lender which has made a Bid Loan interest on
the unpaid principal amount of such Bid Loan from the date when made until paid
in full, on each Interest Payment Date and on the earlier of the Maturity Date
and the date of termination of the Commitments hereunder, at a rate per annum
equal to LIBOR plus (or minus) the LIBOR Bid Margin, or the Absolute Rate, as
the case may be, as specified by such Lender in its Competitive Bid pursuant to
Section 2.04(b)(ii).

 

 

 


--------------------------------------------------------------------------------



26

 

 

SECTION 2.09. Default Interest. Notwithstanding the provisions of Section 2.08,
if any principal of or interest on any Loan, any fee, or any payment required to
be made by the Borrower under this Agreement in respect of any Letter of Credit
(including payments in respect of reimbursements of disbursements, interest
thereon and obligations to provide cash collateral) or other amount payable by
the Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% per annum plus the rate otherwise applicable to such
Loan as provided in Section 2.08 or (ii) in the case of any other amount, 2% per
annum plus the rate applicable to Reference Rate Loans as provided in paragraph
(a)(i) of Section 2.08.

SECTION 2.10. Continuation and Conversion Elections for Committed Borrowings.
(a) The Borrower may upon irrevocable written notice to the Administrative Agent
in accordance with paragraph (b) below:

(i) elect to convert, on any Business Day, any Reference Rate Loans (or any part
thereof in an aggregate amount not less than $5,000,000 or an integral multiple
of $1,000,000 in excess thereof) into Eurodollar Loans;

(ii) elect to convert, on any Business Day, any Eurodollar Loans (or any part
thereof in an aggregate amount not less than $5,000,000 or an integral multiple
of $1,000,000 in excess thereof) into Reference Rate Loans; or

(iii) elect to continue, on the expiration date of any Interest Period, any
Eurodollar Loans maturing on such Interest Payment Date;

provided, however, that if on the expiration date of any Interest Period the
aggregate amount of outstanding Eurodollar Loans comprised in the same Committed
Borrowing shall have been reduced as a result of the conversion of part thereof
to an amount less than $5,000,000, the remaining Eurodollar Loans comprised in
such Borrowing shall automatically convert into Reference Rate Loans on such
date and on and after such date the right of the Borrower to continue such Loans
as Eurodollar Loans shall terminate.

(b) The Borrower shall deliver a notice of conversion or continuation (a “Notice
of Conversion/Continuation”), in substantially the form of Exhibit 2.10, to the
Administrative Agent not later than 12:00 noon (New York City time) (i) three
Business Days prior to the proposed date of conversion or continuation, if the
Committed Loans or any portion thereof are to be converted into or continued as
Eurodollar Loans; and (ii) one Business Day prior to the proposed date of
conversion, if the Committed Loans or any portion thereof are to be converted
into Reference Rate Loans. Each such Notice of Conversion/Continuation shall be
by facsimile confirmed immediately by telephone specifying therein:

(i) the proposed date of conversion or continuation;

(ii) the aggregate amount of Committed Loans to be converted or continued;

(iii) the nature of the proposed conversion or continuation; and

 

 

 


--------------------------------------------------------------------------------



27

 

 

(iv) the duration of the requested Interest Period.

(c) If, upon the expiration of any Interest Period applicable to Eurodollar
Loans, the Borrower shall have failed to select a new Interest Period to be
applicable to such Eurodollar Loans, or if an Event of Default shall then have
occurred and be continuing, the Borrower shall be deemed to have elected to
convert such Eurodollar Loans into Reference Rate Loans effective as of the
expiration date of such current Interest Period.

(d) Upon receipt of a Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender thereof or, if no timely notice is
provided, the Administrative Agent shall promptly notify each Lender of the
details of any automatic conversion. Each conversion and continuation shall be
made pro rata among the Lenders based on the respective outstanding principal
amounts of the Loans of each Lender included in the Borrowing with respect to
which such notice was given.

(e) After giving effect to any conversion or continuation of any Committed
Loans, there shall not be more than twelve different Interest Periods in effect
in respect of all Committed Loans together.

SECTION 2.11. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, (i) each of the Existing Letters of Credit shall,
upon the Effective Date and without further action on the part of any Issuing
Bank or any other person, be deemed for all purposes to be a Letter of Credit
issued hereunder on the date hereof and (ii) the Borrower may request the
issuance of Letters of Credit denominated in US Dollars for its own account, in
form reasonably acceptable to the Administrative Agent and the applicable
Issuing Banks, at any time and from time to time while the Commitments remain in
effect. This Section shall not be construed to impose an obligation upon any
Issuing Bank to issue any Letter of Credit that is inconsistent with the terms
and conditions of this Agreement.

(b) Notice of Issuance; Certain Conditions. In order to request the issuance of
a Letter of Credit, the Borrower shall hand deliver, fax, telecopy or transmit
via electronic means (in a form acceptable to the Issuing Bank) to an Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance) a notice requesting the issuance of a Letter of Credit and setting
forth the date of issuance, the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) below), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare such Letter of Credit. A Letter of
Credit shall be issued only if, and upon issuance of each Letter of Credit the
Borrower shall be deemed to represent and warrant that, after giving effect to
such issuance (i) the sum of (x) the aggregate principal amount of all
outstanding Bid Loans made by all Lenders plus (y) the Aggregate Committed
Credit Exposure shall not exceed the Aggregate Commitments, (ii) the portion of
L/C Exposure attributable to Letters of Credit of the Issuing Bank requested to
issue such Letter of Credit shall not exceed the L/C Commitment of such Issuing
Bank and (iii) if the Maturity Date shall have been extended pursuant to Section
2.06(d) with respect to some of but not all the Lenders, the portion of the LC
Exposure attributable to Letters of Credit with expiry dates after any Existing
Maturity Date (as defined in Section 2.06(d)) will not exceed the portion of the
Aggregate

 

 


--------------------------------------------------------------------------------



28

 

Commitments attributable to the Commitments of the Lenders with respect to which
the Maturity Date shall have been extended beyond such Existing Maturity Date.

(c) Expiration Date. Each Letter of Credit shall expire at the close of business
not later than the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided that at the request of
the Borrower any Letter of Credit may contain customary “evergreen” provisions
pursuant to which such Letter of Credit will, in the absence of a notice given
by the applicable Issuing Bank, be automatically renewed (but in no event beyond
the date that is five Business Days prior to the Maturity Date) for successive
one-year periods.

(d) Participations. By the issuance of a Letter of Credit and without any
further action on the part of the applicable Issuing Bank or the Lenders, the
applicable Issuing Bank hereby grants to each Lender, and each such Lender
hereby acquires from the applicable Issuing Bank, a participation in such Letter
of Credit equal to such Lender’s Percentage Share of the aggregate amount
available to be drawn under such Letter of Credit, effective upon the issuance
of such Letter of Credit. In consideration and in furtherance of the foregoing,
each Lender hereby irrevocably, absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the applicable Issuing Bank, such
Lender’s Percentage Share of each L/C Disbursement made by each Issuing Bank and
not reimbursed by the Borrower forthwith on the date due, as provided in
Section 2.02(e). Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is irrevocable, absolute and unconditional and shall not be affected by
any circumstance whatsoever, including the occurrence and continuance of a
Default or an Event of Default or the termination of the Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any L/C Disbursement in respect
of a Letter of Credit, the Borrower shall pay to the Administrative Agent an
amount equal to such L/C Disbursement not later than two hours after the
Borrower shall have received notice from the Issuing Bank that payment of such
draft will be made, or, if the Borrower shall have received such notice later
than 10:00 a.m., New York City time, on any Business Day, not later than 10:00
a.m., New York City time, on the immediately following Business Day; provided
that the Borrower may, subject to the conditions to borrowing set forth in
Section 5.02, request in accordance with Section 2.02 that such reimbursement
obligation be financed with Reference Rate Loans in an equivalent amount and, to
the extent so financed, the Borrower shall have complied with its obligation
under this paragraph (e) to make such payment.

(f) Obligations Absolute. The Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

 

 

 


--------------------------------------------------------------------------------



29

 

 

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

(iii) the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other person may at
any time have against the beneficiary under any Letter of Credit, any Issuing
Bank, the Administrative Agent or any Lender or any other person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by any Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit; and

(vi) any other act, or omission to act, or delay of any kind of any Issuing
Bank, the Lenders, the Administrative Agent or any other person or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Borrower’s obligations hereunder.

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
willful misconduct of the Issuing Banks. However, the foregoing shall not be
construed to excuse any Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit. The parties hereto expressly agree that (i) an Issuing Bank’s
exclusive reliance on the documents presented to it under such Letter of Credit
as to any and all matters set forth therein, including reliance on the amount of
any draft presented under a Letter of Credit, whether or not the amount due to
the beneficiary thereunder equals the amount of such draft and whether or not
any document presented pursuant to the Letter of Credit proves to be
insufficient in any respect, if such document on its face appears to be in
substantial

 

 


--------------------------------------------------------------------------------



30

 

compliance with the terms of the Letter of Credit, and whether or not any other
statement or any other document presented pursuant to such Letter of Credit
proves to be forged, fraudulent or invalid or any statement therein proves to be
inaccurate or untrue in any respect whatsoever and (ii) any noncompliance in any
immaterial respect of the documents presented under the Letter of Credit with
the terms thereof shall, in each case, be deemed not to constitute willful
misconduct or gross negligence of the applicable Issuing Bank.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall as promptly
as possible give telephonic notification, confirmed by telecopy, to the
Administrative Agent and the Borrower of such demand for payment and whether the
Issuing Bank has made or will make an L/C Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank and the Lenders with
respect to any such L/C Disbursement. The Administrative Agent shall promptly
give each Lender notice thereof.

(h) Interim Interest. If an Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the Borrower shall reimburse such
L/C Disbursement in full on such date, the unpaid amount thereof shall bear
interest for the account of the Issuing Bank, for each day from and including
the date of such L/C Disbursement, to but excluding the earlier of the date of
payment by the Borrower or the date on which interest shall commence to accrue
thereon as provided in Section 2.02(e), at the rate per annum that would apply
to such amount if such amount were a Reference Rate Loan.

(i) Resignation or Removal of an Issuing Bank. An Issuing Bank may resign at any
time by giving 90 days’ prior written notice to the Administrative Agent, the
Lenders and the Borrower, and may be removed at any time by the Borrower by
notice to such Issuing Bank, the Administrative Agent and the Lenders. Upon the
resignation or removal of an Issuing Bank hereunder, such Issuing Bank shall be
discharged from its obligations to issue additional Letters of Credit hereunder.
At the time such resignation or removal shall become effective, the Borrower
shall pay all fees accrued for the account of the Issuing Bank under
Section 3.01(c)(ii) and not yet paid. After the resignation or removal of an
Issuing Bank hereunder, such Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement and the other Loan Documents with respect to Letters of Credit issued
by it prior to such resignation or removal, but shall not be required to issue
additional Letters of Credit.

(j) Designation of Additional Issuing Banks. From time to time, the Borrower may
by notice to the Administrative Agent and the Lenders designate one or more
Lenders as additional Issuing Banks. The acceptance by a Lender of any
appointment as an Issuing Bank hereunder shall be evidenced by an agreement (an
“Issuing Bank Agreement”), which shall be in a form satisfactory to the Borrower
and the Administrative Agent, shall set forth the L/C Commitment and Issuing
Bank Fees of such Lender and shall be executed by such Lender, the Borrower and
the Administrative Agent and, from and after the effective date of such
agreement, (i) such Lender shall have all the rights and obligations of an
Issuing Bank under this Agreement and the other Loan Documents and (ii)
references herein and in the other

 

 


--------------------------------------------------------------------------------



31

 

Loan Documents to the term “Issuing Bank” shall be deemed to include such Lender
in its capacity as an Issuing Bank.

(k) Cash Collateralization. If any Event of Default shall occur and be
continuing, the Borrower shall, on the Business Day it receives notice from the
Administrative Agent or the Majority Lenders (or, if the maturity of the Loans
has been accelerated, Lenders holding participations in outstanding Letters of
Credit representing greater than 50% of the aggregate undrawn amount of all
outstanding Letters of Credit) thereof and of the amount to be deposited,
deposit in an account with the Administrative Agent, for the benefit of the
Lenders, an amount in cash equal to the L/C Exposure as of such date. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits in Permitted Investments, which investments shall be made at the option
and sole discretion of the Administrative Agent, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall (i) automatically be applied by the
Administrative Agent to reimburse the Issuing Banks for L/C Disbursements for
which they have not been reimbursed, (ii) be held for the satisfaction of the
reimbursement obligations of the Borrower for the L/C Exposure at such time and
(iii) if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders holding participations in outstanding Letters of Credit
representing greater than 50% of the aggregate undrawn amount of all outstanding
Letters of Credit), be applied to satisfy other Obligations. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.

(l) Reporting Requirements of Issuing Bank. Unless otherwise agreed by the
Administrative Agent, each Issuing Bank shall report in writing to the
Administrative Agent (i) on or prior to each Business Day on which such Issuing
Bank issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the aggregate face amount of the
Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amount thereof shall have changed), it being understood that such
Issuing Bank shall not effect any issuance, renewal, extension or amendment
resulting in an increase in the aggregate amount of the Letters of Credit issued
by it without first obtaining written confirmation from the Administrative Agent
that such increase is then permitted under this Agreement, (ii) on each Business
Day on which such Issuing Bank makes any LC Disbursement, the date and amount of
such LC Disbursement, (iii) on any Business Day on which the Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount of such LC Disbursement and
(iv) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank.

 

 

 


--------------------------------------------------------------------------------



32

 

 

ARTICLE III

 

Fees; Payments; Taxes; Changes in Circumstances

SECTION 3.01. Fees. (a) (i) The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a facility fee at the Applicable Rate per
annum on such Lender’s Commitment (regardless of utilization) or, after the
Maturity Date, the product of the Applicable Rate and the aggregate daily
outstanding amount of such Lender’s Committed Credit Exposure.

(ii) The facility fee shall accrue from the date hereof to the Maturity Date and
shall be due and payable quarterly in arrears on the last Business Day of each
calendar quarter commencing in the calendar quarter ending on December 31, 2005
and on the Maturity Date, provided that if there shall be any Committed Credit
Exposures after the Maturity Date, then the facility fee shall continue to
accrue on the daily outstanding amount of such Committed Credit Exposures from
and including the Maturity Date to but excluding the date on which there cease
to be any Committed Credit Exposures, and such facility fee shall be payable on
demand.

(b) The Borrower agrees to pay to the Administrative Agent, for the
Administrative Agent’s own account, fees in the amounts and at the times set
forth in the Administrative Agent’s Fee Letter.

(c) The Borrower agrees to pay (i) to each Lender, through the Administrative
Agent, on the last business day of March, June, September and December of each
year and on the date on which the Commitment of such Lender shall be terminated
as provided herein, a fee (an “L/C Participation Fee”) calculated on such
Lender’s Percentage Share of the average daily aggregate L/C Exposure (excluding
the portion thereof attributable to unreimbursed L/C Disbursements) during the
preceding quarter (or shorter period commencing with the date hereof or ending
with the Maturity Date or the date on which all Letters of Credit have been
canceled or have expired and the Commitments of all Lenders shall have been
terminated) at a rate per annum equal to the Applicable Rate for Eurodollar
Loans, and (ii) to each Issuing Bank with respect to each Letter of Credit
issued by such Issuing Bank, on the last business day of March, June, September
and December of each year and on the date on which the Commitments shall have
terminated and there shall not remain outstanding any Letter of Credit of such
Issuing Bank, (A) a fronting fee equal to a percentage per annum agreed upon by
the Borrower and such Issuing Bank on the average daily undrawn amount of such
Letters of Credit during the preceding quarter (or shorter period commencing
with the date hereof or ending with the Maturity Date or the date on which all
such Letters of Credit have been canceled or have expired and the Commitments of
all Lenders shall have been terminated) and (B) the standard issuance, drawing
and amendment fees specified from time to time by such Issuing Bank (the amounts
referred to in the preceding clauses (A) and (B) being collectively called the
“Issuing Bank Fees”). All L/C Participation Fees and Issuing Bank Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.

(d) All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the

 

 


--------------------------------------------------------------------------------



33

 

Issuing Bank Fees shall be paid directly to the applicable Issuing Banks. Once
paid, none of the fees shall be refundable under any circumstances; provided,
however, that the foregoing shall in no event constitute a waiver of or
otherwise affect any claims the Borrower may have against any other party to
this Agreement.

SECTION 3.02. Computation of Fees and Interest. (a) All computations of interest
payable in respect of Reference Rate Loans shall be made on the basis of a year
of 365 days or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest under this Agreement shall be made on the
basis of a year of 360 days and actual days elapsed. Interest and fees shall
accrue during each period during which such interest or fees are computed from
the first day thereof to the last day thereof.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.

SECTION 3.03. Payments by the Borrower. (a) All payments (including prepayments
and payments of principal of or interest on any Borrowing or any reimbursement
of L/C Disbursement or any fees or other amounts) to be made by the Borrower
hereunder shall be made without set-off or counterclaim and shall, except as
expressly provided herein, be made to the Administrative Agent for the ratable
account of the Lenders or for the accounts of the applicable Issuing Banks at
the Administrative Agent’s Payment Office, in dollars and in immediately
available funds, not later than 12:00 noon New York City time on the date
specified herein; provided, however, that unless otherwise specified herein, (i)
each payment in respect of a Bid Loan shall be made directly to the relevant
Lender to the Lending Office of such Lender and (ii) Issuing Bank Fees shall be
paid directly to the applicable Issuing Banks. The Administrative Agent will
promptly after receiving any payment of principal, interest, fees and other
amounts from the Borrower, in the case of payments for the accounts of the
Lenders, distribute to each Lender its Percentage Share (or other applicable
share as expressly provided herein) of such payment for the account of its
respective Lending Office and, in the case of each other payment received by it
for the account of any other Person, distribute such payment to the appropriate
recipient. Any payment received by the Administrative Agent after 12:00 noon
(New York City time) shall be deemed to have been received on the immediately
succeeding Business Day.

(b) Whenever any payment of a Committed Loan (and unless otherwise stated in the
relevant Competitive Bid Request, a Bid Loan) shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of interest and fees, as the case may be; provided, however, that if
such extension would cause any payment of principal of or interest on Eurodollar
Loans to be made in the next calendar month, such payment shall be made on the
immediately preceding Business Day.

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the

 

 


--------------------------------------------------------------------------------



34

 

Administrative Agent may (but shall not be so required), in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due to such Lender. If and to the extent the Borrower
shall not have so made such payment in full to the Administrative Agent, each
Lender shall repay to the Administrative Agent, on demand, the excess of the
amount distributed to such Lender over the amount, if any, paid by the Borrower,
together with interest thereon at the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, for each day from the date such amount is
distributed to such Lender to the date such Lender repays such amount to the
Administrative Agent.

SECTION 3.04. Payments by the Lenders to the Administrative Agent.

(a) Unless the Administrative Agent shall have received notice from a Lender on
the Effective Date, or, with respect to each Committed Borrowing after the
Effective Date, at least one Business Day prior to the date of such Borrowing
that such Lender will not make available to the Administrative Agent for the
account of the Borrower the amount of such Lender’s Percentage Share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on the date of such Borrowing and
the Administrative Agent may (but shall not be so required), in reliance upon
such assumption, make available to the Borrower on such date a corresponding
amount. If and to the extent such Lender shall not have so made such full amount
available to the Administrative Agent and the Administrative Agent in such
circumstances makes available to the Borrower such amount, such Lender shall,
within two Business Days following the date of such Borrowing, make such amount
available to the Administrative Agent, together with interest at the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation for and
determined as of each day during such period. If such amount is so made
available, such payment to the Administrative Agent shall constitute such
Lender’s Committed Loan on the date of the Borrowing for all purposes of this
Agreement. If such amount is not made available to the Administrative Agent
within two Business Days following the date of such Borrowing, the
Administrative Agent shall notify the Borrower of such failure to fund and, on
the third Business Day following the date of such Borrowing, the Borrower shall
pay such amount to the Administrative Agent for the Administrative Agent’s
account, together with interest thereon for each day elapsed since the date of
such Borrowing, at a rate per annum equal to the interest rate applicable at the
time to the Loans comprising such Borrowing. Nothing contained in this Section
3.04(a) shall relieve any Lender which has failed to make available its
Percentage Share of any Committed Borrowing hereunder from its obligation to do
so in accordance with the terms hereof.

(b) The failure of any Lender to make any Committed Loan on the date of any
Committed Borrowing shall not relieve any other Lender of its obligation
hereunder to make a Loan on the date of such Borrowing pursuant to the
provisions contained herein, but no Lender shall be responsible for the failure
of any other Lender to make the Loan to be made by such other Lender.

SECTION 3.05. Taxes. (a)  Any and all payments by or on account of any
obligation of a Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if any Loan Party shall be required to deduct any
Indemnified Taxes or Other Taxes from such

 

 


--------------------------------------------------------------------------------



35

 

payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, each Lender and each
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Loan Party shall make
such deductions and (iii) such Loan Party shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authorities in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 30 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any Obligation of any Loan Party hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate setting forth the amount of such payment or liability delivered to
the Borrower by a Lender or an Issuing Bank, or by the Administrative Agent on
its own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error. After the Administrative Agent, any Lender or any Issuing
Bank, as the case may be, receives written notice from a relevant taxing
authority of the imposition of Indemnified Taxes or Other Taxes subject to the
provisions of Section 3.05, such party will act in good faith to promptly notify
the Borrower of its obligations hereunder.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which a Loan Party is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate including, without limitation, IRS Forms W-8ECI
and W-8BEN (and any successor forms thereto), as applicable. In addition, each
such Lender agrees that it will deliver upon the Borrower’s request updated
versions of the foregoing documents whenever they become obsolete or inaccurate
in any material respect, together with such other forms or documents as may be
required in order to confirm or establish the entitlement of such Lender to
continued exemption from or reduction of withholding tax; provided however, that
no Lender shall be required to provide any documents or forms which it cannot
deliver under applicable law because such Lender is no longer entitled to an
exemption of withholding tax due to a change in applicable law. Each Lender
shall promptly notify the

 

 


--------------------------------------------------------------------------------



36

 

Borrower at any time it determines that it is no longer in a position to provide
any such previously delivered documentation to the Borrower. If a Governmental
Authority asserts a claim that the Administrative Agent or a Loan Party did not
properly withhold an Indemnified Tax from amounts paid to or for the account of
any Lender (but only to the extent such claim arises because the appropriate
form was not delivered or was not properly executed, because such Lender failed
to notify the Administrative Agent of a change in its circumstances (other than
a change in law) which rendered an exemption from withholding tax ineffective or
because of such Lender’s sale of a participating interest in a Loan), such
Lender shall indemnify the Administrative Agent and/or any Loan Party, as
applicable, fully for all amounts paid, directly or indirectly, by the
Administrative Agent and/or any Loan Party, as Tax or otherwise, including
penalties and interest together with all costs, expenses and attorney’s fees
(including the allocated cost of in-house counsel).

(f) If the Administrative Agent, a Lender or an Issuing Bank determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by a Borrower or with respect to which a Loan
Party has paid additional amounts pursuant to this Section 3.05, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Loan Parties under this Section 3.05
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender or Issuing
Bank and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the Borrower
agrees, upon the request of such Agent or such Lender, to repay the amount paid
over to such Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent or such Lender
or Issuing Bank in the event the Administrative Agent or such Lender or Issuing
Bank is required to repay such refund to such Governmental Authority. This
Section shall not be construed to require the Administrative Agent or any Lender
or Issuing Bank to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrower or any other
Person.

SECTION 3.06. Sharing of Payments, Etc. If other than as provided in Section
3.05, 3.08, 3.09, 3.10 or 3.11, any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) on account of any Committed Loan made by it and, after acceleration
of all Obligations pursuant to Section 8.02(b), in respect of any Obligation
owing to it (including with respect to any Bid Loan), in the case of the
Committed Loan, in excess of its Percentage Share of payments on account of the
Committed Loans obtained by all the Lenders and, after acceleration, in excess
of its pro rata share of all Obligations, such Lender shall forthwith (a) notify
the Administrative Agent of such fact and (b) purchase from the other Lenders
such participations in the Committed Loans made by them or, after acceleration,
in all Obligations owing to them, as shall be necessary to cause such purchasing
Lender to share the excess payment ratably with each of the other Lenders
according to their respective Percentage Shares or, after acceleration, their
pro rata shares of all the Obligations; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase shall to the extent of such recovery be rescinded and each
other Lender shall repay to the purchasing Lender the purchase price thereof
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so

 

 


--------------------------------------------------------------------------------



37

 

recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to the provisions of this Section 3.06 may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of set-off) with respect to such participation as fully as if such Lender were
the direct creditor of the Borrower in the amount of such participation. The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error), of participations purchased pursuant to this
Section 3.06 and will in each case notify the Lenders following any such
purchases.

SECTION 3.07. Inadequacy of LIBOR. If, with respect to any Interest Period for
Eurodollar Loans, the Administrative Agent shall determine, or the Majority
Lenders shall notify the Administrative Agent, that LIBOR for such Interest
Period will not adequately and fairly reflect the cost to Lenders of making,
funding or maintaining their Eurodollar Loans for such Interest Period (after
giving effect to any event giving rise to additional interest on such Loans
pursuant to Section 3.11), the Administrative Agent shall forthwith so notify
the Borrower and the Lenders, whereupon the obligations of the Lenders to make
or continue Committed Loans as Eurodollar Loans or to convert Committed Loans
into Eurodollar Loans at the end of the then current Interest Period shall be
suspended until the Administrative Agent revokes such notice. Upon receipt of
such notice, the Borrower may revoke its Notice of Borrowing or Notice of
Conversion/Continuation then submitted by it. If the Borrower does not revoke
such notice, the Lenders shall make, convert or continue the Committed Loans, as
proposed by the Borrower, in the amount specified in the applicable notice
submitted by the Borrower, but such Loans shall be made, converted or continued
as Reference Rate Loans instead of Eurodollar Loans.

SECTION 3.08. Increased Costs. If any Lender or Issuing Bank shall determine
that, due to either (a) the introduction of any Requirement of Law or any change
(other than any change by way of imposition of or increase in reserve
requirements included in the Eurodollar Reserve Percentage) in or in the
interpretation thereof or (b) the compliance with any guideline or request made
after the date hereof by any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to such Lender or Issuing Bank of agreeing to make or making, funding or
maintaining any Committed Loan or any Letter of Credit or participation therein,
respectively, the Borrower shall be liable for, and shall from time to time,
upon demand by such Lender or Issuing Bank (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender or Issuing Bank, additional amounts sufficient to compensate such Lender
or Issuing Bank for such increased costs (other than costs for Taxes
contemplated by Section 3.05 or reserve requirements contemplated by Section
3.06).

SECTION 3.09. Capital Adequacy. If any Lender or Issuing Bank shall have
determined that the introduction of, or change in, any Requirement of Law
regarding capital adequacy, including any change therein or in the
interpretation or application thereof or any request or directive regarding
capital adequacy (whether or not having the force of law) from any central bank
or other Governmental Authority, or the compliance therewith by such Lender or
Issuing Bank (or its Lending Office) or any corporation controlling such Lender
or Issuing Bank, affects or would affect the amount of capital required or
expected to be maintained by such Lender or Issuing Bank or any corporation
controlling such Lender or Issuing Bank and such

 

 


--------------------------------------------------------------------------------



38

 

Lender or Issuing Bank (taking into consideration such Lender’s, such Issuing
Bank’s or such corporation’s policies with respect to capital adequacy and such
Lender’s or Issuing Bank’s desired return on capital) determines that the amount
of such capital is increased as a consequence of such Lender’s or Issuing Bank’s
Commitment, loans or obligations under this Agreement with respect to any
Committed Borrowing or any Letters of Credit, respectively, then from time to
time, upon demand of such Lender or Issuing Bank (with a copy of such demand to
the Administrative Agent), the Borrower shall be liable for, and shall pay to
the Administrative Agent for the account of such Lender or Issuing Bank, as
specified by such Lender or Issuing Bank, additional amounts sufficient to
compensate such Lender or Issuing Bank for such increase.

SECTION 3.10. Funding Losses. The Borrower agrees to reimburse each Lender and
to hold each Lender harmless from any loss, cost or expense which such Lender
may sustain or incur as a consequence of:

(a) any failure of the Borrower to borrow, continue or convert a Eurodollar Loan
after the Borrower has given (or is deemed to have given) a Notice of Borrowing
or a Notice of Conversion/Continuation;

(b) any prepayment or payment of a Eurodollar Loan on a day which is not the
last day of the Interest Period with respect thereto;

(c) any failure of the Borrower to make any prepayment after the Borrower has
given a notice in accordance with Section 2.07;

(d) the conversion of any Eurodollar Loan to a Reference Rate Loan on a day that
is not the last day of the respective Interest Period pursuant to Section 2.10;
or

(e) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 3.13;

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its Eurodollar Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained.

SECTION 3.11. Additional Interest on Eurodollar Loans. The Borrower shall pay to
each Lender, at the request of such Lender (but not more frequently than once in
each calendar quarter), as long as such Lender shall be required under
regulations of the Federal Reserve Board to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal amount of each Eurodollar Loan of
such Lender from the date such Eurodollar Loan is made until such principal
amount is paid in full, at a rate per annum equal at all times to the remainder
obtained by subtracting (a) LIBOR for the Interest Period for such Eurodollar
Loan from (b) the rate obtained by dividing such LIBOR by a percentage equal to
100% minus the Eurodollar Reserve Percentage of such Lender for such Interest
Period, payable on each date interest in respect of such Eurodollar Loan is
payable. Notwithstanding the provisions of the previous sentence, the Borrower
shall not be obligated to pay to any Lender any additional interest in respect
of Eurodollar Loans made by such Lender

 

 


--------------------------------------------------------------------------------



39

 

for any period commencing more than three months prior to the date on which such
Lender notifies the Borrower by delivering a certificate from a financial
officer of such Lender, that such Lender is required to maintain reserves with
respect to Eurocurrency Liabilities.

SECTION 3.12. Certificates of Lenders. Any Lender claiming reimbursement or
compensation pursuant to Section 3.05, 3.08, 3.09, 3.10 and/or 3.11 shall
deliver to the Borrower (with a copy to the Administrative Agent) a certificate
setting forth in reasonable detail the basis for computing the amount payable to
such Lender hereunder and such certificate shall be conclusive and binding on
the Borrower in the absence of manifest error. Unless otherwise specifically
provided herein, the Borrower shall pay to any Lender claiming compensation or
reimbursement from the Borrower pursuant to Section 3.08, 3.09, 3.10 or 3.11,
the amount requested by such Lender no later than five Business Days after such
demand.

SECTION 3.13. Change of Lending Office; Replacement Lender. (a) Each Lender and
each Issuing Bank agrees that upon the occurrence of any event giving rise to
the operation of Section 3.05(a) or (c) or Sections 3.08, 3.09 or 3.11 with
respect to such Lender or Issuing Bank, it will if so requested by the Borrower,
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Lending Office for any Loans
or Letters of Credit affected by such event with the object of avoiding the
consequence of the event giving rise to the operation of such Section; provided,
however, that such designation would not, in the judgment of such Lender, be
otherwise disadvantageous to such Lender. Nothing in this Section 3.13 shall
affect or postpone any of the obligations of the Borrower or the right of any
Lender or Issuing Bank provided in Section 3.05(a) or (c) or Sections 3.08, 3.09
or 3.11.

(b) In the event the Borrower becomes obligated to pay additional amounts to any
Lender pursuant to Sections 3.05(a) or (c), 3.08 , 3.09 or 3.11 as a result of
any condition described in any such Section, then, unless such Lender has
theretofore taken steps to remove or cure, and has removed or cured, the
conditions creating the cause for such obligation to pay such additional
amounts, the Borrower may designate another Lender which is reasonably
acceptable to the Administrative Agent (such Lender being herein called a
“Replacement Lender”) to purchase the Committed Loans of such Lender and such
Lender’s rights hereunder, without recourse to or warranty by, or expense to,
such Lender for a purchase price equal to the outstanding principal amount of
the Committed Loans payable to such Lender plus any accrued but unpaid interest
on such Loans and accrued but unpaid fees in respect of such Lender’s Commitment
and any other amounts payable to such Lender under this Agreement, and to assume
all the obligations of such Lender hereunder (except for such rights as survive
repayment of the Loans), and, upon such purchase, such Lender shall no longer be
a party hereto or have any rights hereunder (except those related to any Bid
Loans of such Lender which remain outstanding and those that survive full
payment hereunder) and shall be relieved from all obligations to the Borrower
hereunder, and the Replacement Lender shall succeed to the rights and
obligations of such Lender hereunder; provided that, if the Borrower elects to
exercise such rights pursuant to this Section 3.13 with respect to any Lender
that has made a request for compensation pursuant to Section 3.11, it shall be
obligated to replace all Lenders that have made similar requests for
compensation pursuant to Section 3.11.

 

 

 


--------------------------------------------------------------------------------



40

 

 

ARTICLE IV

 

Representations and Warranties

The Borrower represents and warrants to the Administrative Agent, each Issuing
Bank and each Lender that:

SECTION 4.01. Corporate Existence; Compliance with Law. The Borrower and each of
its Subsidiaries:

(a) is a corporation duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation;

(b) is duly qualified as a foreign corporation and in good standing under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification except where the failure
to so qualify has no reasonable likelihood of having a Material Adverse Effect;

(c) has all requisite corporate power and authority to own, pledge, mortgage,
hold under lease and operate its properties, and to conduct its business as now
or currently proposed to be conducted;

(d) is in compliance with its certificate of incorporation and by-laws; and

(e) is in compliance with all other Requirements of Law except such
non-compliance as has no reasonable likelihood of having a Material Adverse
Effect.

SECTION 4.02. Corporate Authorization; No Contravention; Governmental
Authorization. The execution, delivery and performance by the Borrower of the
Loan Documents and the Transactions:

(a) are within the corporate powers of the Borrower;

(b) have been duly authorized by all necessary corporate action, including the
consent of shareholders where required;

(c) do not and will not:

(i) contravene the certificate of incorporation or by-laws of the Borrower;

(ii) violate any other Requirement of Law (including the Securities Exchange Act
of 1934, Regulations T, U and X of the Federal Reserve Board or any order or
decree of any court or other Governmental Authority);

(iii) conflict with or result in the breach of, or constitute a default under,
any Contractual Obligation binding on or affecting the Borrower or any of its
properties, other than (in the case of any Contractual Obligation other than any
Indenture) any such breach or default that has no reasonable likelihood of
having a Material Adverse Effect,

 

 


--------------------------------------------------------------------------------



41

 

or any order, injunction, writ or decree of any Governmental Authority to which
the Borrower or any of its properties is subject; or

(iv) result in the creation or imposition of any Lien upon any of the property
of the Borrower; and

(d) do not require the consent, authorization by or approval of or notice to or
filing or registration with any Governmental Authority or any other Person other
than those which have been duly obtained, made or given.

SECTION 4.03. Enforceable Obligations. This Agreement and the other Loan
Documents have been duly executed and delivered by the Borrower. This Agreement
and each other Loan Document is a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its respective
terms except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws or equitable principles
relating to or limiting creditors’ rights generally.

SECTION 4.04. Taxes. The Borrower and its Subsidiaries have filed all Federal
and other material tax returns and reports required to be filed, and have paid
all Federal and other material taxes and assessments payable by them, to the
extent the same have become due and payable and before they have become
delinquent, except those which are currently being contested in good faith by
appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP, provided the non-payment thereof has no reasonable
likelihood of having a Material Adverse Effect. The Borrower does not know of
any proposed material tax assessment against the Borrower or any of its
Subsidiaries and in the opinion of the Borrower, all potential tax liabilities
are adequately provided for on the books of the Borrower and its Subsidiaries.
The statute of limitations for assessment or collection of Federal income tax
has expired for all Federal income tax returns filed by the Borrower for all tax
years up to and including the tax year ended in March 1993.

SECTION 4.05. Financial Matters. (a) The consolidated balance sheet of the
Borrower and its Subsidiaries as of the last day of the fiscal year of the
Borrower ended on October 2, 2004, and as of the last day of the fiscal quarters
of the Borrower ended on January 1, 2005, April 2, 2005 and July 2, 2005, and
the related consolidated statements of income, shareholders’ equity and cash
flows of the Borrower and its Subsidiaries for such fiscal year and quarters,
with, in the case of said fiscal year, reports thereon by Ernst & Young LLP:

(i) are complete, accurate and fairly present the financial condition of the
Borrower and its Subsidiaries as of the respective dates thereof and for the
respective periods covered thereby;

(ii) were prepared in accordance with GAAP consistently applied throughout the
periods covered thereby, except as set forth in the notes thereto; and

(iii) other than as disclosed in Schedule 4.05(a), show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its consolidated Subsidiaries as of the dates thereof, including liabilities for
taxes, material commitments and long-term leases.

 

 

 


--------------------------------------------------------------------------------



42

 

 

(b) As of the Effective Date, since October 2, 2004, with respect to the
Borrower and its Subsidiaries, there has been no Material Adverse Effect and no
development which has any reasonable likelihood of having a Material Adverse
Effect.

(c) The Borrower is, and the Borrower and its Subsidiaries are, on a
consolidated basis, Solvent.

SECTION 4.06. Litigation. As of the Effective Date, there are no actions, suits,
proceedings, claims or disputes pending or, to the best knowledge of the
Borrower, threatened, against the Borrower or any of its Subsidiaries before any
court or other Governmental Authority or any arbitrator that have a reasonable
likelihood of having a Material Adverse Effect. All pending actions or
proceedings affecting the Borrower or any of its Subsidiaries as of the date
hereof and involving claims in excess of $10,000,000 are described in Schedule
4.06.

SECTION 4.07. Subsidiaries. (a) A complete and correct list of all Subsidiaries
of the Borrower after giving effect to the transactions to occur on the
Effective Date, showing, as to each Subsidiary, the correct name thereof, the
jurisdiction of its incorporation and the percentage of shares of each class
outstanding owned by the Borrower and each other Subsidiary of the Borrower is
set forth in Schedule 4.07(a).

(b) All of the outstanding shares of each of the Subsidiaries listed on
Schedule 4.07(a) have been validly issued, are fully paid and non-assessable and
are owned by the Borrower or another Subsidiary of the Borrower, free and clear
of any Lien.

(c) The Borrower has no obligation to capitalize any of its Subsidiaries.

(d) A complete and correct list of all joint ventures in which the Borrower or
any of its Subsidiaries is a partner is set forth in Schedule 4.07(d).

SECTION 4.08. No Defaults. (a) Neither the Borrower nor any of its Subsidiaries
is in default under or with respect to any Contractual Obligation in any respect
which, individually or together with all such defaults, has a reasonable
likelihood of having a Material Adverse Effect.

(b) No Default or Event of Default exists or would result from the incurring of
any Obligations by the Borrower or any of its Subsidiaries.

SECTION 4.09. Investment Company Act; Public Utility Holding Company Act.
Neither the Borrower nor any of its Subsidiaries is an “investment company” or
an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940, as amended. The making of the Loans by the Lenders, the issuance of
Letters of Credit and the application of the proceeds and repayment thereof by
the Borrower and the consummation of the transactions contemplated by the Loan
Documents will not violate any provision of such Act or any rule, regulation or
order issued by the Securities and Exchange Commission thereunder. Neither the
Borrower nor any of its Subsidiaries is a “holding company” as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935.

 

 

 


--------------------------------------------------------------------------------



43

 

 

SECTION 4.10. Use of Proceeds; Margin Regulations. No part of the proceeds of
any Loan or any Letter of Credit will be used, and no Loan or Letter of Credit
will otherwise be, in violation of Regulation T, U or X of the Federal Reserve
Board.

SECTION 4.11. Assets. (a) The Borrower and each of its Subsidiaries has good
record and marketable title to all real property necessary or used in the
ordinary conduct of its business, except for Permitted Liens and such defects in
title as have no reasonable likelihood, individually or in the aggregate, of
having a Material Adverse Effect.

(b) The Borrower and each of its Subsidiaries owns or licenses or otherwise has
the right to use all material licenses, permits, patents, trademarks, service
marks, trade names, copyrights, franchises, authorizations and other
intellectual property rights that are necessary for the operation of its
business, without infringement of or conflict with the rights of any other
Person with respect thereto, except for such infringements or conflicts as have
no reasonable likelihood of having a Material Adverse Effect. No material slogan
or other advertising device, product, process, method or other material now
employed, or now contemplated to be employed, by the Borrower or any of its
Subsidiaries infringes upon or conflicts with any rights owned by any other
Person except for such infringements or conflicts as have no reasonable
likelihood, individually or in the aggregate, of having a Material Adverse
Effect.

SECTION 4.12. Labor Matters. There are no strikes or other labor disputes
pending or, to the knowledge of the Borrower, threatened against the Borrower or
any of its Subsidiaries which have any reasonable likelihood of having a
Material Adverse Effect. Except as disclosed in Schedule 4.12, no significant
unfair labor practice complaint is pending or, to the knowledge of the Borrower,
threatened, against the Borrower or any of its Subsidiaries before any
Governmental Authority.

SECTION 4.13. Environmental Matters. Except as disclosed in Schedule 4.13:

(a) the on-going operations of the Borrower and each of its Subsidiaries comply
in all respects with all Environmental Laws except such non-compliance as has no
reasonable likelihood of having a Material Adverse Effect;

(b) the Borrower and each of its Subsidiaries have obtained all environmental,
health and safety permits necessary or required for its operations, all such
permits are in good standing, and the Borrower and each of its Subsidiaries is
in compliance with all terms and conditions of such permits, except for such
failure to obtain or maintain such permits or such non-compliance as has no
reasonable likelihood of having a Material Adverse Effect;

(c) none of the Borrower, any of its Subsidiaries or any of their present
property or operations (or past property or operations) is subject to any
outstanding written order from or agreement with any Governmental Authority nor
subject to any judicial or docketed administrative proceeding, respecting any
Environmental Claim or Hazardous Material which, in each case, has any
reasonable likelihood of having a Material Adverse Effect;

(d) there are no conditions or circumstances associated with any property of the
Borrower or any of its Subsidiaries formerly owned and operated by the Borrower
or any of its Subsidiaries or any of their predecessors or with the former
operations, including off-site

 

 


--------------------------------------------------------------------------------



44

 

disposal practices, of the Borrower or its Subsidiaries or their predecessors
which may give rise to Environmental Claims which in the aggregate have any
reasonable likelihood of having a Material Adverse Effect; and

(e) there are no conditions or circumstances which may give rise to any
Environmental Claim arising from the operations of the Borrower or its
Subsidiaries, including Environmental Claims associated with any operations of
the Borrower or its Subsidiaries, which have any reasonable likelihood of having
a Material Adverse Effect. In addition, (i) neither the Borrower nor any of its
Subsidiaries has any underground storage tanks (A) that are not properly
permitted under applicable Environmental Laws or (B) that to the best of the
Borrower’s knowledge, are leaking or dispose of Hazardous Materials off-site and
(ii) the Borrower and each of its Subsidiaries has notified all of its employees
of the existence, if any, of any health hazard arising from the conditions of
their employment and have met all notification requirements under Title III of
CERCLA and under OSHA and all other Environmental Laws.

SECTION 4.14. Completeness. None of the representations or warranties of the
Borrower contained herein or in any other Loan Document or in any certificate or
written statement furnished by or on behalf of the Borrower pursuant to the
provisions of this Agreement or any other Loan Document contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements contained herein or therein, in light of the circumstances
under which they are made, not misleading.

SECTION 4.15. ERISA. There has been no ERISA Event which has any reasonable
likelihood of having a Material Adverse Effect. Except as set forth in Schedule
4.15, the present value of the benefit liabilities, as defined in Title IV of
ERISA, of each Plan (other than a Multiemployer Plan) as of the most recent
valuation date using the Plan actuarial assumptions at such date do not
materially exceed the value of the assets of the Plan.

SECTION 4.16. Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar business and owning similar properties
in localities where the Borrower and its Subsidiaries operate.

ARTICLE V

 

Conditions Precedent

SECTION 5.01. Conditions Precedent to Effectiveness. The obligation of each
Lender to make Loans and of each Issuing Bank to issue any Letter of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):

(a) Credit Agreement and Notes. The Administrative Agent shall have received
(i) counterparts of this Agreement executed by the Borrower, the Administrative
Agent

 

 

 


--------------------------------------------------------------------------------



45

 

and each of the Lenders and of any promissory notes requested by the Lenders
pursuant to Section 2.05 executed by the Borrower, or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of signed counterparts) that such parties have signed such
counterparts.

(b) Board Resolutions; Approvals; Incumbency Certificates. The Administrative
Agent shall have received (i) copies of the resolutions of the Board of
Directors of the Borrower approving and authorizing the execution, delivery and
performance by the Borrower of this Agreement and of each of the other Loan
Documents to be delivered hereunder by it, and authorizing the borrowing of the
Loans and the other Transactions, certified as of the Effective Date by the
Secretary or an Assistant Secretary of the Borrower; and (ii) a certificate of
the Secretary or Assistant Secretary of the Borrower certifying the names and
true signatures of the officers of the Borrower authorized to execute and
deliver this Agreement and all other Loan Documents to be delivered hereunder by
it.

(c) Articles of Incorporation; By-laws and Good Standing. The Administrative
Agent shall have received each of the following documents: (i)  the articles or
certificate of incorporation of the Borrower as in effect on the Effective Date,
certified by the Secretary of State of Delaware as of a recent date and by the
Secretary or Assistant Secretary of the Borrower as of the Effective Date and
the by-laws of the Borrower as in effect on the Effective Date, certified by the
Secretary or Assistant Secretary of the Borrower as of the Effective Date; and
(ii)  good standing certificates as of a recent date for the Borrower from the
Secretaries of State of such states as the Administrative Agent may request.

(d) Legal Opinion. The Administrative Agent shall have received a favorable
opinion, dated the Effective Date and addressed to the Administrative Agent and
the Lenders, of Read Hudson, Vice President, Associate General Counsel and
Secretary of the Borrower, substantially to the effect set forth on Exhibit 5.01
and as to such other matters as any Lender through the Administrative Agent may
reasonably request (and the Borrower hereby instructs such counsel to deliver
such opinion);

(e) Certificate. The Administrative Agent shall have received a certificate
signed by a Responsible Officer of the Borrower, dated as of the Effective Date,
stating that:

(i) the representations and warranties contained in Article IV are true and
correct on and as of such date, as though made on and as of such date;

(ii) no Default or Event of Default exists or would result from the initial
Borrowing hereunder; and

(iii) there has not occurred or become known since October 2, 2004, any
condition or change that has affected or could reasonably be expected to affect
materially and adversely the business, assets, liabilities, financial condition
or material agreements of the Borrower and its Subsidiaries taken as a whole.

(f) Other Documents. The Administrative Agent shall have received such other
approvals, opinions or documents as the Administrative Agent or any Lender may
reasonably request.

 

 

 


--------------------------------------------------------------------------------



46

 

 

(g) Fees, Costs and Expenses. The Borrower shall have paid all costs and
expenses referred to in Section 10.04 (including legal fees and expenses and the
allocated cost of in-house counsel) for which the Borrower has been invoiced
prior to the Effective Date.

(h) TFM Guarantee. The Administrative Agent shall have received (i) a
counterpart of the Guarantee Agreement executed by TFM or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed counterpart) that TFM has signed such counterpart,
together with (A) a favorable opinion, dated the date of the Guarantee Agreement
and addressed to the Administrative Agent and the Lenders of counsel to TFM, to
substantially the effect set forth on Exhibit 5.01 and as to such other matters
as any Lender through the Administrative Agent may reasonably request and
(B) such documents and certificates as the Administrative Agent or its counsel
may reasonably request relating to the organization, existence and good standing
of TFM, and the authorization of the Transactions to which TFM is party.

(i) Receivables Facility. The Receivables Facility shall be in full force and
effect.

(j) Termination of Existing 2001 Five-Year Credit Agreement and Existing 2004
Five-Year Credit Agreement. Each of the Existing 2001 Five-Year Credit Agreement
and the Existing 2004 Five-Year Credit Agreement shall have been or shall
simultaneously be terminated, the principal of and interest accrued on all loans
outstanding thereunder and all fees accrued thereunder shall have been or shall
simultaneously be paid in full and all letters of credit outstanding thereunder
shall have been terminated or shall be Existing Letters of Credit.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.02) at or prior to 3:00 p.m., New York City time, on
October 31, 2005 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

SECTION 5.02. Conditions Precedent to All Borrowings and Issuances of Letters of
Credit. The obligation of each Lender to make any Loan and of each Issuing Bank
to issue, amend, renew or extend, any Letter of Credit on or after the Effective
Date shall be subject to the further conditions precedent that:

(a) Notice. In the case of a Committed Borrowing, the Administrative Agent shall
have received a Notice of Borrowing as required by Section 2.02 or, in the case
of the issuance of a Letter of Credit, the applicable Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.11(b).

(b) Continuation of Representations and Warranties. The representations and
warranties contained in Article IV and in each other Loan Document shall be true
and correct on and as of the date of borrowing or the date of issuance,
amendment, renewal or extension of any Letter of Credit, as applicable, with the
same effect as if made on and as of

 

 


--------------------------------------------------------------------------------



47

 

such date (except for representations and warranties expressly relating to an
earlier date, in which case they shall be true and correct as of such earlier
date).

(c) No Existing Default. No Default or Event of Default shall exist and be
continuing or shall result from the Loan being made or the Letter of Credit
being issued, amended, renewed or extended on such date.

(d) Other Assurances. The Administrative Agent shall have received such other
approvals, opinions or documents as any Lender or any Issuing Bank through the
Administrative Agent may reasonably request related to the Transactions.

Each notice under Section 2.11 requesting the issuance, amendment, renewal or
extension of a Letter of Credit and each Notice of Borrowing and Competitive Bid
Request submitted by the Borrower hereunder shall constitute a representation
and warranty by the Borrower hereunder, as of the date of each such notice,
application or request and as of the date of each Borrowing relating thereto,
that the conditions in this Section 5.02 are satisfied.

ARTICLE VI

 

Affirmative Covenants

The Borrower covenants and agrees that as long as any Lender shall have any
Commitment hereunder or any Loan or other Obligation shall remain unpaid or
unsatisfied and until all Letters of Credit have been canceled or have expired
and all amounts drawn thereunder have been reimbursed in full, unless the
Majority Lenders waive compliance in writing:

SECTION 6.01. Compliance with Laws, Etc. The Borrower shall comply, and cause
each of its Subsidiaries to comply, with all applicable Requirements of Law,
except such as may be contested in good faith by appropriate proceedings and
which have no reasonable likelihood of having a Material Adverse Effect.

SECTION 6.02. Use of Proceeds. The Borrower shall use the proceeds of any Loan
and request the issuance of Letters of Credit hereunder for working capital and
other general corporate purposes (including capital expenditures and
acquisitions and to support the issuance of commercial paper); provided,
however, in each case such use of proceeds and the issuance of such Letters of
Credit shall not be in contravention of any Requirement of Law and shall be
consistent with the representations and warranties contained herein; provided,
further, that the proceeds of any Loans and the issuance of Letters of Credit
hereunder may not be used to finance the purchase or other acquisition of Stock
in any Person if such purchase or acquisition is opposed by the board of
directors of such Person.

SECTION 6.03. Payment of Obligations, Etc. The Borrower shall pay and discharge,
and cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent, all lawful claims and all taxes, assessments and governmental
charges or levies unless the same are being contested in good faith by
appropriate proceedings and adequate reserves therefor have been established on
the books of the Borrower or one of its Subsidiaries in

 

 


--------------------------------------------------------------------------------



48

 

accordance with GAAP; provided that all such non-payments, individually or in
the aggregate, have no reasonable likelihood of having a Material Adverse
Effect.

SECTION 6.04. Insurance. The Borrower shall maintain, and cause each of its
Subsidiaries to maintain, with financially sound and reputable independent
insurers, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons; provided, however,
that the Borrower and its Subsidiaries may self-insure to the same extent as
other companies engaged in similar businesses and owning similar properties in
the same general areas in which the Borrower and such Subsidiaries operate and
to the extent consistent with prudent business practice.

SECTION 6.05. Preservation of Corporate Existence, Etc. The Borrower shall
preserve and maintain, and cause each of its Subsidiaries to preserve and
maintain, its corporate existence, rights (charter and statutory) and
franchises, except as permitted under Sections 7.05 and 7.07.

SECTION 6.06. Access. The Borrower shall permit, and cause each of its
Subsidiaries to permit, representatives of the Administrative Agent or any
Lender to examine and make copies of and abstracts from the records and books of
account of, and visit the properties of, the Borrower and any of its
Subsidiaries, and to discuss the affairs, finances and accounts of the Borrower
and any of its Subsidiaries with any of their directors, officers and
independent public accountants and authorize those accountants to disclose to
such Person any and all financial statements and other information of any kind,
including copies of any management letter or the substance of any oral
information that such accountants may have with respect to the business,
financial and other affairs of the Borrower or any of its Subsidiaries, all at
the expense of the Borrower and at such times during normal business hours and
as often as may be reasonably desired, upon reasonable advance notice to the
Borrower.

SECTION 6.07. Keeping of Books. The Borrower shall maintain, and cause each of
its Subsidiaries to maintain, proper books of record and account, in which full
and correct entries shall be made of all financial transactions and matters
involving the assets and business of the Borrower and each of its Subsidiaries
in accordance with GAAP.

SECTION 6.08. Maintenance of Properties. The Borrower shall maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, all of
its properties in good repair, working order and condition, and from time to
time make or cause to be made all necessary and proper repairs, renewals,
replacements and improvements so that the business carried on in connection
therewith may be properly and advantageously conducted at all times; provided,
however, that nothing in this Section 6.08 shall prevent the Borrower or any of
its Subsidiaries from discontinuing the operation and the maintenance of any of
its properties if such discontinuance is, in the opinion of the Borrower,
desirable in the conduct of its business and has no reasonable likelihood of
having a Material Adverse Effect.

 

 

 


--------------------------------------------------------------------------------



49

 

 

SECTION 6.09. Financial Statements. The Borrower shall furnish to each Lender
with a copy to the Administrative Agent, in form and details satisfactory to the
Lenders and the Administrative Agent:

(a) as soon as available, but not later than 45 days after the end of each of
the first three quarters of each fiscal year of the Borrower, a copy of the
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of such quarter and the related consolidated statements of income,
shareholders’ equity and cash flows for such quarter and for the period
commencing at the end of the previous fiscal year and ending on the last day of
such quarter, which statements shall be certified by the Chief Financial Officer
of the Borrower as being complete and correct and fairly presenting, in
accordance with GAAP, the financial position and results of operation of the
Borrower and its Subsidiaries;

(b) as soon as available, but not later than 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such year and the related
consolidated statements of income, shareholders’ equity and cash flows for the
period commencing at the end of the previous fiscal year and ending with the end
of such fiscal year, which statements shall be certified without qualification
as to the scope of the audit by a nationally recognized independent public
accounting firm and be accompanied by (i) a certificate of such accounting firm
stating that such accounting firm has obtained no knowledge that a Default or an
Event of Default has occurred and is continuing, or if such accounting firm has
obtained such knowledge that a Default or an Event of Default has occurred and
is continuing, a statement as to the nature thereof and (ii) copies of any
letters to the management of the Borrower from such accounting firm;

(c) at the same time it furnishes each set of financial statements pursuant to
paragraph (a) or (b) above, (i) a certificate of the Chief Financial Officer or
Treasurer of the Borrower to the effect that no Default or Event of Default has
occurred and is continuing (or, if any Default or Event of Default has occurred
and is continuing, describing the same in reasonable detail and the action which
the Borrower proposes to take with respect thereto) and (ii) a compliance
certificate, in substantially the form of Exhibit 6.09 and signed by the Chief
Financial Officer or Treasurer of the Borrower, setting forth in reasonable
detail the computations necessary to determine whether the Borrower was in
compliance with the financial covenants set forth in Section 7.13 and 7.14, in
each case reconciling any differences between the numbers used in such
calculations and those used in the preparation of such financial statements; and

(d) Promptly following a request therefor, all documentation and other
information that a Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.

Documents required to be delivered pursuant to paragraph (a) or (b) of this
Section 6.09 shall be deemed to have been delivered if such documents, or one or
more annual or quarterly reports containing such documents, shall have been
posted by the Administrative Agent on an IntraLinks or similar site to which the
Lenders have been granted access or shall be available on

 

 


--------------------------------------------------------------------------------



50

 

the website of the Securities and Exchange Commission at http://www.sec.gov (and
a confirming electronic correspondence shall have been delivered or caused to be
delivered to the Lenders providing notice of such posting or availability) ;
provided, that the Borrower shall deliver paper copies of such documents to any
Lender that requests such documents in paper form. Any such documents may also
be delivered by electronic communications pursuant to procedures approved by the
Administrative Agent.

SECTION 6.10. Reporting Requirements. The Borrower shall furnish to the
Administrative Agent (and the Administrative Agent shall (other than in the case
of clause (d) and, other than to the requesting Lender, clause (e) below)
promptly furnish to the Lenders):

(a) promptly after the commencement thereof, notice of all actions, suits and
proceedings before any court or other Governmental Authority affecting the
Borrower or any of its Subsidiaries which, individually or in the aggregate, has
any reasonable likelihood of having a Material Adverse Effect;

(b) promptly but not later than three Business Days after the Borrower becomes
aware of the existence of (i) any Default or Event of Default, (ii) any breach
or non-performance of, or any default under, any Contractual Obligation to which
the Borrower or any of its Subsidiaries is a party which has any reasonable
likelihood of having a Material Adverse Effect, or (iii) any Material Adverse
Effect or any event or other development which has a reasonable likelihood of
having a Material Adverse Effect, notice specifying the nature of such Default,
Event of Default, breach, non-performance, default, Material Adverse Effect,
event or development, including the anticipated effect thereof;

(c) promptly after the sending or filing thereof, copies of all reports which
the Borrower or any of its Subsidiaries sends to its security holders generally,
and copies of all reports and registration statements (other than registration
statements on Form S-8 or any similar or successor form) which the Borrower or
any of its Subsidiaries files with the Securities and Exchange Commission or any
national securities exchange;

(d) promptly, but not later than five Business Days after the Borrower becomes
aware of any change by Moody’s or S&P in its Debt Rating, notice of such change;
and

(e) such other information respecting the business, prospects, properties,
operations or the condition, financial or otherwise, of the Borrower or any of
its Subsidiaries as any Lender through the Administrative Agent may from time to
time reasonably request.

The reports required to be delivered pursuant to clause (c) of this Section 6.10
shall be deemed delivered on the date on which the same have been posted on the
Securities and Exchange Commission’s web site at www.sec.gov; provided, that the
Borrower shall deliver paper copies of the reports referred to in clause (c)
above to the Administrative Agent or any Lender who requests such reports in
paper form.

SECTION 6.11. Notices Regarding ERISA. Without limiting the generality of the
notice provisions contained in Section 6.10, the Borrower shall furnish to the
Administrative Agent promptly and in any event within 15 days after the Borrower
or any member of its Controlled Group knows or has reason to know that any ERISA
Event which has any reasonable

 

 


--------------------------------------------------------------------------------



51

 

likelihood of having a Material Adverse Effect has occurred, a statement of the
Chief Financial Officer of the Borrower describing such ERISA Event and the
action, if any, which the Borrower or such member of its Controlled Group
proposes to take with respect thereto.

SECTION 6.12. Environmental Compliance; Notice. The Borrower shall, and cause
each of its Subsidiaries to:

(a) use and operate all of its facilities and properties in substantial
compliance with all Environmental Laws, keep all necessary permits, approvals,
certificates, license and other authorizations relating to environmental matters
in effect and remain in substantial compliance therewith, and handle all
Hazardous Materials in substantial compliance with all applicable Environmental
Laws;

(b) promptly upon receipt of all written claims, complaints, notices or
inquiries relating to the condition of its facilities and properties or
compliance with Environmental Laws, evaluate such claims, complaints, notices
and inquiries and forward copies of (i) all such claims, complaints, notices and
inquiries which individually have any reasonable likelihood of having a Material
Adverse Effect and (ii) all such claims, complaints, notices and inquiries,
arising from a single occurrence which together have any reasonable likelihood
of having a Material Adverse Effect, and endeavor to promptly resolve all such
actions and proceedings relating to compliance with Environmental Laws; and

(c) provide such information and certifications which the Administrative Agent
may reasonably request from time to time to evidence compliance with this
Section 6.12.

ARTICLE VII

 

Negative Covenants

The Borrower covenants and agrees that as long as any Lender shall have any
Commitment hereunder or any Loan or other Obligation shall remain unpaid or
unsatisfied and until all Letters of Credit have been canceled or have expired
and all amounts drawn thereunder have been reimbursed in full, unless the
Majority Lenders waive compliance in writing:

SECTION 7.01. Limitations on Liens. The Borrower shall not create, incur, assume
or suffer to exist, or permit any of its Subsidiaries to create, incur, assume
or suffer to exist, any Lien upon or with respect to any of its properties,
whether now owned or hereafter acquired, other than (subject to the final
sentence of this Section 7.01) the following (“Permitted Liens”):

(a) any Lien existing on the property of the Borrower or any of its Subsidiaries
on the Effective Date and set forth in Schedule 7.01 and any extension, renewal
and replacement of any such Lien; provided any such extension, renewal or
replacement Lien is limited to the property or assets covered by the Lien
extended, renewed or replaced and does not secure any Indebtedness in addition
to that secured immediately prior to such extension, renewal and replacement;

 

 

 


--------------------------------------------------------------------------------



52

 

 

(b) any Lien created pursuant to any Loan Document;

(c) Liens imposed by law, such as materialmen’s, builders’ mechanics’,
warehousemen’s, carriers’, lessors’ or vendors’ Liens incurred by the Borrower
or any of its Subsidiaries in the ordinary course of business which secure its
payment obligations to any Person, provided (i) neither the Borrower nor any of
its Subsidiaries is in default with respect to any payment obligation to such
Person or the Borrower or the applicable Subsidiary is in good faith and by
appropriate proceedings diligently contesting such obligation for which adequate
reserves shall have been set aside on its books and (ii) such Liens have no
reasonable likelihood of having, individually or in the aggregate, a Material
Adverse Effect;

(d) Liens for taxes, assessments or governmental charges or levies either not
yet due and payable or the non-payment of which is permitted by Section 6.03;

(e) Liens on the property of the Borrower or any of its Subsidiaries incurred,
or pledges and deposits made, in the ordinary course of business in connection
with worker’s compensation, unemployment insurance, old-age pensions and other
social security benefits, other than in respect of employee plans subject to
ERISA;

(f) Liens on the property of the Borrower or any of its Subsidiaries securing
(i) the performance of bids, tenders, statutory obligations, leases and
contracts (other than for the repayment of Indebtedness for Borrowed Money),
(ii) obligations on surety and appeal bonds not exceeding in the aggregate
$100,000,000 and (iii) other obligations of like nature incurred as an incident
to and in the ordinary course of business, provided all such Liens in the
aggregate have no reasonable likelihood (even if enforced) of having a Material
Adverse Effect;

(g) zoning restrictions, easements, licenses, reservations, restrictions on the
use of real property or minor irregularities incident thereto which do not
impair the value of any parcel of property material to the operation of the
business of the Borrower and its Subsidiaries taken as a whole or the value of
such property for the purpose of such business;

(h) (i) purchase money liens or purchase money security interests (including in
connection with capital leases) upon or in any property acquired or held by the
Borrower or any of its Subsidiaries in the ordinary course of business to secure
the purchase price of such property or to secure Indebtedness incurred solely
for the purpose of financing the acquisition of such property and Liens existing
on such property at the time of its acquisition (other than any such Lien
created in contemplation of such acquisition) which Liens do not extend to any
other property and do not secure Indebtedness exceeding the purchase price of
such property;

(ii) Liens (including in connection with capital leases) securing Indebtedness
of the Borrower or any of its Subsidiaries incurred to finance all or some of
the cost of construction of property (or to refinance Indebtedness so incurred
upon completion of such construction) which Liens do not extend to any other
property except to the unimproved real property upon which such construction
will occur; provided the Indebtedness secured by such Liens is not incurred more
than 90 days after the later of the completion of construction or the
commencement of full operation of such property;

 

 

 


--------------------------------------------------------------------------------



53

 

 

(iii) Liens on property in favor of any Governmental Authority to secure
partial, progress, advance or other payments, or performance of any other
obligations, pursuant to any contract or statute or to secure any Indebtedness
of the Borrower or any of its Subsidiaries incurred for the purpose of financing
all or any part of the purchase price or the cost of construction of property
subject to Liens (including in connection with capital leases) securing
Indebtedness of the pollution control or industrial or other revenue bond type
and which Liens do not extend to any other property; and

(iv) in addition to Liens permitted under clauses (i) and (ii) above, Liens in
connection with capital leases entered into by the Borrower or any of its
Subsidiaries in connection with sale-leaseback transactions.

provided, however, that the aggregate amount of Indebtedness secured by all
Liens referred to in clauses (i), (ii), (iii) and (iv) of this paragraph (h) at
any time outstanding, together with the Indebtedness secured by Liens permitted
pursuant to paragraphs (i) and (l) below (and any extensions, renewals and
refinancings of such Indebtedness) shall not, subject to the second proviso of
paragraph (i) below, at any time exceed the Permitted Lien Basket;

(i) Liens on assets of any corporation existing at the time such corporation
becomes a Subsidiary of the Borrower or merges into or consolidates with the
Borrower or any of its Subsidiaries, if such Liens (A) do not extend to any
other property, (B) do not secure Indebtedness exceeding the fair market value
of such property at the time such corporation becomes a Subsidiary of the
Borrower or at the time of such merger or consolidation, and (C) were not
created in contemplation of such corporation becoming a Subsidiary of the
Borrower or of such merger or consolidation; provided, however, that the
aggregate amount of Indebtedness secured by Liens referred to in this paragraph
(i), together with the Indebtedness secured by Liens permitted pursuant to
paragraph (h) above and paragraph (n) below (and any extensions, renewals and
refinancings of such Indebtedness) shall not at any time exceed the Permitted
Lien Basket; provided, further, however, that notwithstanding the foregoing
limitation, the Borrower may incur, and permit its Subsidiaries to incur,
Indebtedness secured by Liens referred to in this paragraph (i) which, when
aggregated with the Indebtedness secured by Liens permitted pursuant to
paragraph (h) above and paragraph (n) below, exceed the Permitted Lien Basket
if, and only if, (x) such Indebtedness remains outstanding for a period of less
than six months from the date on which such Indebtedness first exceeded the
Permitted Lien Basket or (y) such Liens are released within six months;

(j) Liens in respect of the Receivables Facility and Liens in respect of
accounts sold by the Borrower and its Subsidiaries pursuant to a receivables
purchase transaction permitted by Section 7.07(f);

(k) judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 8.01(h);

(l) reservations, limitations, provisos and conditions expressed in any original
grant from any federal Canadian Governmental Authority (in the case of
Subsidiaries organized under the laws of Canada);

 

 

 


--------------------------------------------------------------------------------



54

 

 

(m) Liens arising under operating leases which are subject to the Personal
Property Security Act (Alberta);

(n) Liens securing other Indebtedness of the Borrower or any of its Subsidiaries
not expressly permitted by paragraphs (a) through (m); provided, however, that
the aggregate amount of Indebtedness secured by Liens permitted pursuant to
paragraphs (h) and (i) above and pursuant to this paragraph (n) (and any
extensions, renewals and refinancings of such Indebtedness) shall not, subject
to the second proviso of paragraph (i) above, at any time exceed the Permitted
Lien Basket; and

(o) any Lien on Excess Margin Stock.

SECTION 7.02. Limitation on Indebtedness. The Borrower shall not create, incur,
assume or suffer to exist, or permit any of its Subsidiaries to create, incur,
assume or suffer to exist, any Indebtedness except (subject to the final
sentence of this Section 7.02):

(a) the Loans, Letters of Credit and any other Indebtedness under this Agreement
or any other Loan Document and all loans, bankers’ acceptances and other
Indebtedness under the Three-Year Term Loan Agreement and all “Loan Documents”
as defined therein;

(b) Indebtedness existing on the Effective Date and set forth in Schedule 7.02,
and any extension, renewal, refunding and refinancing thereof, provided that
after giving effect to such extension, renewal, refunding or refinancing, (A)
the principal amount thereof is not increased and (B) neither the tenor nor the
remaining average life thereof is reduced;

(c) Indebtedness of the Borrower to any of its Subsidiaries, of any wholly-owned
Subsidiary of the Borrower to the Borrower or of any wholly-owned Subsidiary of
the Borrower to another Subsidiary of the Borrower;

(d) surety bonds and appeal bonds required in the ordinary course of business or
in connection with the enforcement of rights or claims of the Borrower or its
Subsidiaries or in connection with judgments that do not result in a Default or
an Event of Default;

(e) trade debt (including Indebtedness for the purchase of farm products from
contract growers and other similar suppliers but excluding Indebtedness for
Borrowed Money) incurred by the Borrower or any of its Subsidiaries in the
ordinary course of business in a manner and to an extent consistent with their
past practices and necessary or desirable for the prudent operation of its
businesses;

(f) Indebtedness secured by Liens permitted pursuant to Section 7.01 subject to
the limitations contained therein;

(g) Indebtedness incurred in connection with the issuance of commercial paper;

(h) Indebtedness under Hedging Agreements entered into in the ordinary course of
business to hedge or mitigate risks to which the Borrower or any Subsidiary is
exposed in the conduct of its business; and

 

 

 


--------------------------------------------------------------------------------



55

 

 

(i) other present and future unsecured Indebtedness; provided that at the time
of, and immediately after giving effect to, the incurrence of such Indebtedness,
no condition or event shall exist which constitutes an Event of Default.

Notwithstanding anything contained in this Agreement to the contrary, the
Borrower shall not create, incur or assume, or permit any of its Subsidiaries to
create, incur or assume, any Priority Debt (other than Priority Debt resulting
from the securing of existing Indebtedness with Excess Margin Stock), if after
giving effect to such creation, incurrence or assumption the aggregate
outstanding amount of Priority Debt at the time of such creation, incurrence or
assumption would exceed 15% of the total consolidated assets of the Borrower and
its Subsidiaries at the most recent fiscal quarter end of the Borrower for which
financial statements have been delivered under Section 6.09(a) or (b) (or prior
to the first delivery of such financial statements, at the respective dates of
the most recent financial statements of the Borrower referred to in
Section 4.05(a)).

SECTION 7.03. Sale-Leaseback Transactions. The Borrower shall not create, incur,
assume or suffer to exist, or permit any of its Subsidiaries to create, incur,
assume or suffer to exist, any obligation, for the payment of rent or otherwise,
in connection with a sale-leaseback transaction, except (subject to the final
sentence of this Section 7.03 and subject to the limitations set forth in
Section 7.01(h)) capital leases entered into by the Borrower or any of its
Subsidiaries after the Effective Date in connection with sale-leaseback
transactions; provided that (i) immediately prior to giving effect to such
lease, the property subject to such lease was sold by the Borrower or any such
Subsidiary to the lessor pursuant to a transaction permitted under Section 7.07
and (ii) no Event of Default exists or would occur as a result of such sale and
subsequent lease.

SECTION 7.04. Restricted Payments. The Borrower shall not, and shall not permit
any of its Subsidiaries to, declare, pay or authorize any Restricted Payment if
(a) any such Restricted Payment is not paid out of Consolidated Net Income
Available for Restricted Payments, (b) at the time of, and immediately after,
the making of any such Restricted Payment (or the declaration of any dividend
except a stock dividend) a Default or Event of Default has occurred and is
continuing or (c) the making of any such Restricted Payment would cause the
Leverage Ratio to exceed the percentage pursuant to Section 7.13 which the
Borrower will be required to maintain as of the end of the fiscal quarter during
which such Restricted Payment is to be made.

SECTION 7.05. Mergers, Etc. The Borrower shall not merge or consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to any Person, or, except as
permitted pursuant to Section 7.06, acquire all or substantially all of the
Stock of any Person, or acquire all or substantially all of the assets of any
Person (other than live inventory) or enter into any joint venture or
partnership with, any Person, or permit any of its Subsidiaries to do so;
provided, however, that:

(a) the Borrower may merge with a wholly-owned Subsidiary of the Borrower so
long as (i) the Borrower is the surviving corporation and (ii) at the time of,
and

 

 


--------------------------------------------------------------------------------



56

 

immediately after giving effect to, such merger, no condition or event shall
exist which constitutes an Event of Default;

(b) any wholly-owned direct or indirect Subsidiary of the Borrower may merge
with or into any other wholly-owned direct or indirect Subsidiary of the
Borrower or acquire Stock of any other wholly-owned direct or indirect
Subsidiary of the Borrower;

(c) the Borrower or any Subsidiary of the Borrower may acquire all or
substantially all of the Stock or all or substantially all of the assets of any
Person; provided that (i) at the time of, and immediately after giving effect to
such acquisition, no condition or event shall exist which constitutes an Event
of Default and (ii) the Borrower shall be in pro forma compliance with the
financial covenants set forth in Sections 7.13 and 7.14, assuming such
acquisition occurred on the first day of the four fiscal quarter period most
recently ended; and

(d) the Borrower or any Subsidiary of the Borrower may merge with any other
corporation permitted to be acquired pursuant to paragraph (c) above; provided
that (i) at the time of, and immediately after giving effect to, such merger, no
condition or event shall exist which constitutes an Event of Default and (ii)
after such merger, the surviving corporation is the Borrower or a Subsidiary of
the Borrower, respectively.

SECTION 7.06. Investments in Other Persons. The Borrower shall not make, or
permit any of its Subsidiaries to make, any loan or advance to any Person (other
than accounts receivable created in the ordinary course of business), or, except
as permitted under Section 7.04 or 7.05, purchase or otherwise acquire, or
permit any of its Subsidiaries to purchase or otherwise acquire, any Stock or
other equity interest or Indebtedness of any Person, or make, or permit any of
its Subsidiaries to make, any capital contribution to, or otherwise invest in,
any Person, except:

(a) Permitted Investments;

(b) investments existing on the date hereof in any Person;

(c) loans, advances, credit support, or other investments in any Person or
Persons, in amounts which do not exceed in the aggregate at any time outstanding
5% of the consolidated total assets of the Borrower and its Subsidiaries as at
the last day of the most recently ended fiscal quarter of the Borrower;

(d) the acquisition by the Borrower or any of its wholly-owned Subsidiaries of
Stock of a Subsidiary of the Borrower;

(e) intercompany Indebtedness permitted pursuant to Section 7.02(d); and

(f) loans or advances made by the Borrower or any of its Subsidiaries to
employees of the Borrower or any of its Subsidiaries not to exceed an aggregate
of $5,000,000.

SECTION 7.07. Asset Dispositions. The Borrower shall not sell, assign, transfer
or otherwise dispose of any of its assets, or permit any of its Subsidiaries to
sell, assign, transfer or otherwise dispose of any of its assets, except:

 

 

 


--------------------------------------------------------------------------------



57

 

 

(a) the sale or disposition of inventory and farm products in the ordinary
course of business;

(b) the sale or disposition in the ordinary course of business of any assets
which have become obsolete or surplus to the business of the Borrower or any of
its Subsidiaries, or has no remaining useful life, in each case as reasonably
determined in good faith by the Borrower or such Subsidiary, as the case may be;

(c) the periodic sales to third parties of live inventory and related products
and services under grow out contracts;

(d) Permitted Dispositions;

(e) the sale or disposition of Permitted Investments;

(f) the sale of accounts or other receivables by the Borrower and its
Subsidiaries in connection with the Receivables Facility or to a special purpose
bankruptcy remote Subsidiary or a third party for not less than the fair value
thereof, without recourse (other than to any such special purpose Subsidiary),
in connection with a receivables purchase transaction; and

(g) the sale or disposition of Excess Margin Stock for not less than the fair
value thereof.

SECTION 7.08. Change in Nature of Business. The Borrower shall not, and shall
not permit any of its Subsidiaries to, engage to any substantial extent in any
business other than the production, marketing and distribution of food products
and any related food or agricultural products, processes or business.

SECTION 7.09. Transactions with Affiliates, Etc. The Borrower shall not:

(a) enter into or be a party to, or permit any of its Subsidiaries to enter into
or be a party to, any transaction with any Affiliate of the Borrower or any such
Subsidiary except (i) as otherwise expressly permitted herein or (ii) in the
ordinary course of business, to the extent consistent with past practices, so
long as any such transaction individually and in the aggregate with other such
transactions has no reasonable likelihood of having a Material Adverse Effect;
or

(b) enter into, or permit any of its Subsidiaries to enter into, any agreement
that prohibits, limits or restricts any repayment of loans or advances or other
distributions to the Borrower by any of its respective Subsidiaries, or that
restricts any such Subsidiaries’ ability to declare or make any dividend payment
or other distribution on account of any shares of any class of its capital stock
or to acquire or make a payment in respect thereof; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
this Agreement, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 7.09 (but shall
apply to any extension, renewal, amendment or modification that expands the
scope of any such restriction or condition) and (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the

 

 


--------------------------------------------------------------------------------



58

 

sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder.

SECTION 7.10. Margin Regulations. (a) The Borrower shall not use the proceeds of
any Loan or any Letter of Credit in violation of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
purchase or otherwise acquire Margin Stock if, after giving effect to any such
purchase or acquisition, Margin Stock owned by the Borrower and its Subsidiaries
would represent more than 25% of the assets of the Borrower and its Subsidiaries
on a consolidated basis (valued in accordance with Regulation U).

SECTION 7.11. Compliance with ERISA. The Borrower shall not, directly or
indirectly, permit any member of the Controlled Group of the Borrower to,
directly or indirectly permit to exist any ERISA Event which has any reasonable
likelihood of having a Material Adverse Effect, or make a complete or partial
withdrawal (within the meaning of Section 4201 of ERISA) from any Multiemployer
Plan so as to result in any liability to the Borrower or any member of its
Controlled Group which has any reasonable likelihood of having a Material
Adverse Effect.

SECTION 7.12. Speculative Transactions. The Borrower shall not engage or permit
any of its Subsidiaries to engage in any transaction involving commodity options
or futures contracts other than in the ordinary course of business consistent
with past transactions.

SECTION 7.13. Leverage Ratio. The Borrower shall not permit the Leverage Ratio
at any time to exceed 3.00:1.00.

SECTION 7.14. Interest Expense Coverage Ratio. The Borrower shall not permit the
ratio of Consolidated EBITDA to Consolidated Interest Expense for any period of
four consecutive fiscal quarters to be less than 3.50:1.00.

ARTICLE VIII

 

Events of Default

SECTION 8.01. Events of Default. The term “Event of Default” means any of the
events set forth in this Section 8.01.

(a) Non-Payment. The Borrower shall (i) fail to pay when and as required to be
paid herein any amount of principal of any Loan or any reimbursement with
respect to any L/C Disbursement; or (ii) fail to pay within three Business Days
after the same shall become due and payable any amount of interest on any Loan
or any L/C Disbursement or any fee or other amount payable hereunder or under
any other Loan Document or any other Obligation;

 

 

 


--------------------------------------------------------------------------------



59

 

 

(b) Representations and Warranties. Any representation or warranty made by the
Borrower in this Agreement or in any other Loan Document, or which is contained
in any certificate, document or financial or other statement delivered at any
time under or in connection with this Agreement or any other Loan Document,
shall prove to have been incorrect or untrue in any material respect when made
or deemed made;

(c) Specific Defaults. The Borrower shall fail to perform or observe any term,
covenant or agreement contained in Article VII or Section 6.02, 6.05 (with
respect to the Borrower’s existence), or 6.10(b);

(d) Other Defaults. The Borrower shall fail to perform or observe any other term
or covenant contained in this Agreement or any other Loan Document and such
Default shall continue unremedied for a period of 30 days after the date upon
which written notice thereof shall have been given to the Borrower by the
Administrative Agent;

(e) Default under Other Agreements. Any default shall occur under the Three-Year
Term Loan Agreement, the Receivables Facility or under any other Indebtedness of
the Borrower (other than any default under any agreement to which the Borrower
and one or more Lenders are party to the extent such default results from the
transfer or pledge of Excess Margin Stock) or any of its Subsidiaries having an
aggregate outstanding principal amount of $50,000,000 or more or under one or
more Hedging Agreements of the Borrower or any of its Subsidiaries under which
there are aggregate net obligations of $50,000,000 or more and such default
shall:

(i) consist of the failure to pay any Indebtedness when due (whether at
scheduled maturity, by required prepayment, acceleration, demand or otherwise)
after giving effect to any applicable grace or notice period; or

(ii) result in, or continue unremedied for a period of time sufficient to
permit, the acceleration of such Indebtedness or the early termination of such
Receivables Facility or Hedging Agreement;

(f) Bankruptcy or Insolvency. The Borrower or any of its Subsidiaries (other
than an Inactive Subsidiary) shall:

(i) cease to be Solvent or generally fail to pay, or admit in writing its
inability to pay, its debts as they become due;

(ii) commence an Insolvency Proceeding;

(iii) voluntarily cease to conduct its business in the ordinary course; or

(iv) take any action to effectuate or authorize any of the foregoing;

(g) Involuntary Proceedings.

(i) An involuntary Insolvency Proceeding shall be commenced against the Borrower
or any of its Subsidiaries (other than an Inactive Subsidiary) or any writ,

 

 


--------------------------------------------------------------------------------



60

 

judgment, warrant of attachment, execution or similar process shall be issued or
levied against a substantial part of the Borrower’s or any of its Subsidiaries’
properties (other than properties of an Inactive Subsidiary), and any such
proceeding or petition shall not be dismissed, or any such writ, judgment,
warrant of attachment, execution or similar process shall not be released,
vacated or fully bonded, within 60 days after commencement, filing or levy;

(ii) the Borrower or any of its Subsidiaries (other than an Inactive Subsidiary)
shall admit in writing the material allegations of a petition against it in any
Insolvency Proceeding, or an order for relief (or similar order under non-United
States law) against the Borrower or such Subsidiary (other than an Inactive
Subsidiary) shall be ordered in any Insolvency Proceeding; or

(iii) the Borrower or any of its Subsidiaries (other than an Inactive
Subsidiary) shall acquiesce in the appointment of a receiver, trustee,
custodian, conservator, liquidator, mortgagee in possession (or agent therefor)
or other similar Person for itself or a substantial portion of its property or
business;

(h) Judgments. One or more judgments for the payment of money in an aggregate
amount in excess of $50,000,000 shall be rendered against the Borrower, any of
its Subsidiaries or any combination thereof and the same shall remain
undischarged for a period of 30 days (or such longer period (not to exceed 90
days) allowed by law during which execution can be effectively stayed if during
such period execution shall be effectively stayed), or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any of its Subsidiaries to enforce any such judgment;

(i) ERISA. Any ERISA Event shall have occurred that, in the opinion of the
Majority Lenders, when taken together with all other ERISA Events that have
occurred, is reasonably likely to result in a Material Adverse Effect, and 30
days thereafter such ERISA Event shall not have been corrected;

(j) Change in Control. Mr. Don Tyson, the Tyson Limited Partnership and “members
of the same family” of Mr. Don Tyson as defined in Section 447(e) of the Code
shall cease to have at least 51% of the total combined voting power of the
outstanding Stock of the Borrower; or

(k) Guarantee Agreement. At any time after the delivery of the Guarantee
Agreement, the Guarantee Agreement shall not for any reason be, or shall be
asserted by the Borrower or TFM not to be, in full force and effect and
enforceable against TFM in all material respects in accordance with its terms.

SECTION 8.02. Remedies. If any Event of Default shall have occurred and be
continuing, the Administrative Agent shall at the request of, or may with the
consent of, the Majority Lenders:

(a) declare by written notice to the Borrower pursuant to Section 10.01 the
Commitment of each Lender and any obligation of the Issuing Banks to issue
Letters of Credit

 

 


--------------------------------------------------------------------------------



61

 

to be terminated, whereupon such Commitment and such obligations shall forthwith
be terminated; and/or

(b) declare by written notice to the Borrower pursuant to Section 10.01 (i) the
unpaid principal amount of all outstanding Loans and all interest accrued and
unpaid thereon, (ii) an amount equal to the maximum aggregate amount that is or
at any time thereafter may become available for drawing under any outstanding
Letters of Credit (whether or not any beneficiary shall have presented, or shall
be entitled at such time to present, the drafts or other documents required to
draw under such Letters of Credit), and (iii) all other Obligations payable
hereunder or under any other Loan Document to be immediately due and payable,
whereupon the Loans, all such interest, the amounts payable under clause (ii)
and all such Obligations shall become and be forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

provided, however, that upon the occurrence of any event specified in Section
8.01(f) or (g) with respect to the Borrower, the Commitments and the obligations
of the Issuing Banks to issue Letters of Credit shall automatically terminate
and the unpaid principal amount of all outstanding Loans and all interest
accrued thereon, all amounts payable under paragraph (b)(ii) and all other
Obligations shall automatically become due and payable without further action of
the Administrative Agent, any Issuing Bank or any Lender.

SECTION 8.03. Rights Not Exclusive. The rights provided for in this Agreement
and the other Loan Documents are cumulative and are not exclusive of any other
rights, powers, privileges or remedies provided by law or in equity, or under
any other instrument, document or agreement now existing or hereafter arising;
provided, however, that the Administrative Agent will not have the right to
exercise the remedies provided for in Section 8.02 (other than those arising out
of Events of Default defined in Sections 8.01(f) and (g) with respect to the
Borrower) other than by written notice to the Borrower as contemplated by
Sections 8.02(a) and (b).

ARTICLE IX

 

The Administrative Agent

SECTION 9.01. Appointment. Each Lender and each Issuing Bank hereby irrevocably
appoints, designates and authorizes the Administrative Agent to take such action
on its behalf under the provisions of this Agreement or any other Loan Document
and to exercise such powers and perform such duties as are expressly delegated
to it by the terms of this Agreement or any other Loan Document, together with
such powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary elsewhere in this Agreement or in any other Loan Document, the
Administrative Agent shall not have any duties or responsibilities except those
expressly set forth herein or any fiduciary relationship with any Lender or any
Issuing Bank, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Administrative Agent.

 

 

 


--------------------------------------------------------------------------------



62

 

 

SECTION 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and any other Loan Document by or through
employees, agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects with reasonable care.

SECTION 9.03. Liabilities of Agents. (a) Neither the Administrative Agent nor
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates shall be (a) liable for any action taken or omitted to be taken by
any of them under or in connection with this Agreement or any other Loan
Document (except for its own gross negligence or willful misconduct), or (b)
responsible in any manner to any of the Lenders or any Issuing Bank for any
recital, statement, representation or warranty made by the Borrower or any
officer thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value of any collateral or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of the Borrower to
perform its obligations hereunder or thereunder. The Administrative Agent shall
not be under any obligation to any Lender or Issuing Bank to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the properties, books or records of the Borrower or any of its Subsidiaries.

(b) Each party to this Agreement acknowledges that none of the Syndication
Agent, any of the Documentation Agents or any of the Co-Documentation Agents
shall have any duties, responsibilities, obligations or authority under this
Agreement or any other Loan Document in such capacity.

SECTION 9.04. Reliance by Administrative Agent. (a) The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, resolution, notice, consent, certificate, affidavit, letter or
facsimile message, statement, order or other document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons and upon any advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Majority Lenders as it deems appropriate or it shall first be indemnified to
its satisfaction by the Lenders and the Issuing Banks against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request from or the consent of
the Majority Lenders and such request or consent and any action taken or failure
to act pursuant thereto shall be binding upon all the Lenders and all the
Issuing Banks and all future holders of the Loans or any portion thereof.

(b) For purposes of determining compliance with the conditions specified in
Section 5.01, each Lender and each Issuing Bank shall be deemed to have
consented to,

 

 


--------------------------------------------------------------------------------



63

 

approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Lenders or the Issuing Banks unless an officer of the
Administrative Agent responsible for the transactions contemplated by the Loan
Documents shall have received notice from such Lender or such Issuing Bank prior
to the Effective Date specifying its objection thereto and either such objection
shall not have been withdrawn by notice to the Administrative Agent to that
effect or, in the case of a Lender, such Lender shall not have made available to
the Administrative Agent such Lender’s Percentage Share of such Borrowing.

SECTION 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to payment defaults, unless the Administrative Agent shall
have received notice from a Lender, an Issuing Bank or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders and the Issuing Banks. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
requested by the Majority Lenders in accordance with Article VIII; provided
however, that unless and until the Administrative Agent shall have received any
such request from the Majority Lenders, the Administrative Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders and the Issuing Banks.

SECTION 9.06. Credit Decision. Each Lender and each Issuing Bank expressly
acknowledges that neither the Administrative Agent nor any of its Affiliates nor
any officer, director, employee, agent, attorney-in-fact of any of them has made
any representation or warranty to it and that no act by the Administrative Agent
hereinafter taken, including any review of the affairs of the Borrower and its
Subsidiaries, shall be deemed to constitute any representation or warranty by
the Administrative Agent to any Lender or any Issuing Bank. Each Lender and each
Issuing Bank represents to the Administrative Agent that it has, independently
and without reliance upon the Administrative Agent or any other Lender or
Issuing Bank, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
prospects, properties, operations or condition, financial or otherwise, and
creditworthiness of the Borrower and made its own decision to enter into this
Agreement and extend credit to the Borrower hereunder. Each Lender and each
Issuing Bank also represents that it will, independently and without reliance
upon the Administrative Agent or any other Lender or Issuing Bank, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement, and to make such investigations as it
deems necessary to inform itself as to the business, prospects, properties,
operations or condition, financial or otherwise, and creditworthiness of the
Borrower. Except for notices, reports and other documents expressly required to
be furnished to the Lenders or the Issuing Banks by the Administrative Agent
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Lender or Issuing Bank with any credit or other information
concerning the business, prospects, properties, operations or condition,
financial or otherwise, and creditworthiness of the Borrower which may come into
the possession of the

 

 

 


--------------------------------------------------------------------------------



64

 

AdministrativeAgent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

SECTION 9.07. Indemnification. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent under Section 10.04
or 10.05, each Lender severally agrees to pay to the Administrative Agent such
Lender’s respective Percentage Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed cost or expense or indemnified claim,
action, proceeding, suit, damage, loss, liability or related cost or expense, as
the case may be, was incurred by or asserted against the Administrative Agent in
its capacity as such. Each Lender severally agrees to reimburse each Issuing
Bank to the same extent and subject to the same limitations as provided above
for the Administrative Agent, modified so that each reference to the
Administrative Agent shall be deemed to be a reference to such Issuing Bank.

SECTION 9.08. Administrative Agent in Individual Capacity. JPMCB and its
Affiliates may issue letters of credit for the account of, make loans to, accept
deposits from and generally engage in any kind of business with the Borrower and
its Subsidiaries as though JPMCB were not the Administrative Agent hereunder.
With respect to its Loans, JPMCB shall have the same rights and powers under
this Agreement as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include JPMCB
in its individual capacity. If JPMCB is or becomes an Issuing Bank then, with
respect to its Letters of Credit, JPMCB shall have the same rights and powers
under this Agreement as any Issuing Bank and may exercise the same as though it
were not the Administrative Agent, and the terms “Issuing Bank” and “Issuing
Bank” shall include JPMCB in its individual capacity.

SECTION 9.09. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders, the Issuing
Banks and the Borrower. Upon any such resignation, the Majority Lenders shall
have the right to appoint a successor Administrative Agent which shall be a
commercial bank organized or chartered under the laws of the United States of
America or of any State thereof and having combined capital and surplus of at
least $500,000,000. If no successor Administrative Agent shall have been so
appointed by the Majority Lenders, and shall have accepted such appointment,
within 30 days after the notice of resignation of the retiring Administrative
Agent, then the retiring Administrative Agent may, on behalf of the Lenders and
the Issuing Banks, with the consent of the Borrower, which shall not be
unreasonably withheld, appoint a successor Administrative Agent meeting the
requirements set forth above in this Section. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement and the other Loan
Documents. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Article IX and Sections 10.04 and
10.05 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement and the other Loan
Documents.

 

 

 


--------------------------------------------------------------------------------



65

 

 

ARTICLE X

 

Miscellaneous

SECTION 10.01. Notices, Etc. All notices, requests and other communications
provided to any party under this Agreement shall, unless otherwise expressly
specified herein, be in writing (including by facsimile) and mailed by overnight
delivery, transmitted by facsimile or delivered: if to the Borrower, to its
address specified on the signature pages hereof; if to any Lender or any Issuing
Bank, to it at its address (or facsimile number) set forth in its Administrative
Questionnaire; and if to the Administrative Agent, to its address specified on
the signature pages hereof; or, as to the Borrower or the Administrative Agent,
at such other address as shall be designated by such party in a written notice
to the other parties and, as to each other party, at such other address as shall
be designated by such party in a written notice to the Borrower and the
Administrative Agent; provided, that notices and other communications required
under Article V or VI hereof by the Borrower or the Administrative Agent to the
Lenders or the Issuing Banks may be transmitted via electronic transmission. All
such notices and communications shall be effective, if transmitted by facsimile,
when transmitted by facsimile and confirmed by telephone or facsimile, or, if
mailed by overnight delivery or delivered, upon delivery, except that notices
and communications to the Administrative Agent pursuant to Article II or IX
shall not be effective until received by the Administrative Agent.

SECTION 10.02. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or of any other Loan Document, and no consent to any departure by the
Borrower herefrom or therefrom, shall in any event be effective unless the same
shall be in writing, acknowledged by the Administrative Agent and signed or
consented to by the Majority Lenders and the Borrower, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall do any of the following:

(a) increase the Commitment of any Lender (other than by assignment) or subject
any Lender to any additional monetary obligation without the written consent of
such Lender;

(b) reduce the principal of, or interest on, any Loan or any fees payable
hereunder without the written consent of each Lender affected thereby;

(c) extend the Maturity Date or any date fixed for any payment of interest on
the Committed Loans or any fees payable hereunder without the written consent of
each Lender affected thereby;

(d) change Section 2.06(b) in a manner that would alter the pro rata treatment
of Lenders required thereby or change Section 3.06 in a manner that would alter
the pro rata sharing of payments required thereby, without the written consent
of each Lender;

(e) release TFM from its obligations under the Guarantee Agreement, without the
written consent of each Lender;

 

 

 


--------------------------------------------------------------------------------



66

 

 

(f) change the percentage of the Commitments or the percentage of the aggregate
unpaid principal amount of the Loans which shall be required for the Lenders or
any of them to take any action hereunder without the written consent of each
Lender;

(g) (i) increase the L/C Commitment of any Issuing Bank or subject any Issuing
Bank to any additional monetary obligation without the written consent of such
Issuing Bank; (ii) reduce the amount of, or interest on, any L/C Disbursement
without the written consent of each Lender; or (iii) extend the required date of
reimbursement of any L/C Disbursement without the written consent of each
Lender; or

(h) amend this Section 10.02 without the written consent of each Lender.

SECTION 10.03. No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
remedy, power or privilege preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

SECTION 10.04. Costs and Expenses. The Borrower agrees to pay on demand:

(a) all reasonable costs and expenses incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement or any other Loan Document or any
other document to be delivered hereunder or thereunder or in connection with the
transactions contemplated hereby or thereby, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent;

(b) all reasonable costs and expenses incurred by the Administrative Agent or
any Lender or Issuing Bank in connection with the enforcement or preservation of
any rights under this Agreement or any other Loan Document or in connection with
any restructuring or “work-out” (whether through negotiations, legal proceedings
or otherwise), including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent or such Lender or Issuing Bank (including
the allocated cost of in-house counsel); and

(c) all reasonable costs and expenses of the Administrative Agent incurred in
connection with due diligence, transportation, use of computers, duplication,
appraisals, surveys, audits, insurance, consultants and search reports and all
filing and recording fees and title insurance premiums.

SECTION 10.05. Indemnity. (a) The Borrower agrees to indemnify, defend,
reimburse and hold harmless the Administrative Agent, the Syndication Agent,
each Documentation Agent, each Co-Documentation Agent, each Lender, each Issuing
Bank and each of their Affiliates, and each of their respective directors,
officers, employees, agents and advisors (each, an “Indemnified Party”) from and
against all claims, actions, proceedings, suits, damages, losses, liabilities,
costs and reasonable expenses, including the reasonable fees, charges and
disbursements of counsel (including the allocated cost of in-house counsel)
which may be

 

 


--------------------------------------------------------------------------------



67

 

incurred by or asserted against any Indemnified Party in connection with,
arising out of or relating to (i) any transaction or proposed transaction
(whether or not consummated) financed or to be financed, in whole or in part,
directly or indirectly, with the proceeds of any Borrowing or otherwise
contemplated in this Agreement; (ii) the entering into and performance of this
Agreement and any other Loan Document by the Administrative Agent, the
Syndication Agent, any Documentation Agent, any Co-Documentation Agent or any
Lender or Issuing Bank or any action or omission of the Borrower in connection
therewith; or (iii) any investigation, litigation, suit, action or proceeding
(regardless of whether an Indemnified Party is a party thereto) which relates to
any of the foregoing or to any Environmental Claim, unless and to the extent
such claim, action, proceeding, suit, damage, loss, liability, cost or expense
was solely attributable to such Indemnified Party’s gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction.

(b) The Administrative Agent, the Syndication Agent, each Documentation Agent,
each Co-Documentation Agent and each Lender and each Issuing Bank agree that in
the event that any investigation, litigation, suit, action or proceeding is
asserted or threatened in writing or instituted against it or any other
Indemnified Party, or any remedial, removal or response action is requested of
it or any other Indemnified Party, for which the Administrative Agent, the
Syndication Agent, any Documentation Agent, any Co-Documentation Agent or any
Lender or Issuing Bank may desire indemnity or defense hereunder, the
Administrative Agent, the Syndication Agent, such Documentation Agent, such
Co-Documentation Agent or such Lender or such Issuing Bank shall promptly notify
the Borrower in writing.

(c) The Borrower at the request of the Administrative Agent, the Syndication
Agent, any Documentation Agent, any Co-Documentation Agent, any Lender or any
Issuing Bank shall have the obligation to defend against such investigation,
litigation, suit, action or proceeding or requested remedial, removal or
response action, and the Administrative Agent, the Syndication Agent, the
Documentation Agents and the Co-Documentation Agents, in any event, may
participate in the defense thereof with legal counsel of the Administrative
Agent’s choice. In the event that the Administrative Agent, the Syndication
Agent, any Documentation Agent, any Co-Documentation Agent, any Lender or any
Issuing Bank requests the Borrower to defend against such investigation,
litigation, suit, action or proceeding or requested remedial, removal or
response action, the Borrower shall promptly do so and the Administrative Agent,
the Syndication Agent, the affected Documentation Agent, the affected
Co-Documentation Agent or the affected Lender or Issuing Bank shall have the
right to have legal counsel of its choice participate in such defense. No action
taken by legal counsel chosen by the Administrative Agent or any Lender or
Issuing Bank in defending against any such investigation, litigation, suit,
action or proceeding or requested remedial, removal or response action shall
vitiate or in any way impair the Borrower’s obligations and duties hereunder to
indemnify and hold harmless any Indemnified Party.

(d) To the extent permitted by applicable law, the Borrower, the Administrative
Agent and the Lenders shall not assert, and each hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any Loan
Document or any other agreement or instrument contemplated hereby, the
Transactions or any Loan or the use of the proceeds thereof.

 

 

 


--------------------------------------------------------------------------------



68

 

 

SECTION 10.06. Right of Set-off. Upon the occurrence and during the continuation
of any Event of Default, each Lender and each of its Affiliates that is a
financial institution is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Affiliate to or for
the credit or the account of the Borrower against any and all of the
Obligations, whether or not such Lender shall have made any demand under this
Agreement. Each Lender agrees promptly to notify the Borrower after any such set
off and application made by such Lender or such Affiliate; provided, however,
that the failure to give such notice shall not affect the validity of such set
off and application. The rights of each Lender and each of its Affiliates that
is a financial institution under this Section 10.06 are in addition to any other
rights and remedies (including other rights of set off) which such Lender may
have.

SECTION 10.07. Binding Effect. The provisions of this Agreement shall be binding
upon and inure to the benefit of the Borrower, the Administrative Agent and each
Lender and each Issuing Bank and their respective successors and assigns, except
that the Borrower shall not have the right to assign or transfer its rights or
obligations hereunder or any interest herein without the prior written consent
of all the Lenders.

SECTION 10.08. Assignments, Participations, Etc. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of each Issuing Bank that issues any Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of each Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (e) of this
Section) and, to the extent expressly contemplated hereby, the Affiliates of
each of the Administrative Agent, the Lenders and Issuing Banks) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, a Lender Affiliate or, if an Event of Default has
occurred and is continuing, any other assignee,

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender Affiliate; and

 

 

 


--------------------------------------------------------------------------------



69

 

 

(C) each Issuing Bank (such consent not to be unreasonably withheld).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or a Lender Affiliate or an
assignment of the entire remaining amount of the assigning Lender’s Commitment
or Committed Loans, the amount of the Commitment or Committed Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided, that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
except that this clause (B) shall not apply to rights in respect of outstanding
Bid Loans,

(C) the Assignee and the Assignor in respect of each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of $3,500, and

(D) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. Subject to acceptance and
recording thereof pursuant to paragraph (d) of this Section, from and after the
effective date specified in each Assignment and Acceptance the Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.05, 3.08, 3.09, 3.10, 3.11 and
10.05) (but only to the extent such Lender notifies the Borrower of any claim
under such Section within 90 days after it obtains knowledge thereof). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Banks and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.

 

 


--------------------------------------------------------------------------------



70

 

The Register shall be available for inspection by the Borrower, and any Lender
and any Issuing Bank, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(e) Any Lender may, without the consent of the Borrower, any Issuing Bank or the
Administrative Agent, sell participations to one or more banks or other entities
(each a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Banks and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the proviso to Section 10.02 that
affects such Participant. Subject to paragraph (f) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.05,
3.06, 3.08, 3.09 and 3.10 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.06 as though it were a Lender, provided such Participant
agrees to be subject to Section 3.06 as though it were a Lender. Notwithstanding
anything in this paragraph to the contrary, any bank that is a member of the
Farm Credit System that (a) has purchased a participation in the minimum amount
of $10,000,000 on or after the Effective Date, (b) is, by written notice to the
Borrower and the Administrative Agent (“Voting Participant Notification”),
designated by the selling Lender as being entitled to be accorded the rights of
a Voting Participant hereunder (any bank that is a member of the Farm Credit
System so designated being called a “Voting Participant”) and (c) receives the
prior written consent of the Borrower and the Administrative Agent to become a
Voting Participant, shall be entitled to vote (and the voting rights of the
selling Lender shall be correspondingly reduced), on a dollar for dollar basis,
as if such participant were a Lender, on any matter requiring or allowing a
Lender to provide or withhold its consent, or to otherwise vote on any proposed
action. To be effective, each Voting Participant Notification shall, with
respect to any Voting Participant, (i) state the full name, as well as all
contact information required of an Assignee as set forth in Exhibit 10.08 hereto
and (ii) state the dollar amount of the participation purchased. The Borrower
and the Administrative Agent shall be entitled to conclusively rely on
information contained in notices delivered pursuant to this paragraph.

 

 

 


--------------------------------------------------------------------------------



71

 

 

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.05, 3.08, 3.09 or 3.10 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant shall not be entitled to the
benefits of Section 3.05 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.05(f) as though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender to (i) a Federal Reserve Bank or (ii) the Farm Credit Funding Corp. or to
any other entity organized under the Farm Credit Act, as amended, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
Assignee for such Lender as a party hereto.

SECTION 10.09. Confidentiality. The Administrative Agent, each Issuing Bank and
each Lender agrees to maintain the confidentiality of all non-public information
provided to it by the Borrower or on the Borrower’s behalf in connection with
this Agreement or any other Loan Document, except that such information may be
disclosed (a) to its and its Affiliates’ directors, officers, employees,
accountants, legal counsel and other advisors and other agents who in each case
have a need to know such information in connection with the Transactions or the
provision of other financial products or services to the Borrower (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority having jurisdiction over the disclosing party, (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions substantially
the same as those contained in this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such information (i) becomes publicly available other than as a
result of a breach of this Section or any similar confidentiality undertaking by
which the disclosing part is bound or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower. Any Person required to maintain the
confidentiality of information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such information as such
Person would accord to its own confidential information.

SECTION 10.10. Survival. The obligations of the Borrower under Sections 3.05,
3.08, 3.09, 3.10, 3.11, 10.04 and 10.05, and the obligations of the Lenders
under Sections 3.05(f) and 9.07, shall in each case survive repayment or
purchase of the Loans, the cancelation or expiration of any Letter of Credit or
any termination of this Agreement and the Commitments.

 

 


--------------------------------------------------------------------------------



72

 

The representations and warranties made by the Borrower in this Agreement and in
each other Loan Document shall survive the execution and delivery of this
Agreement and each other Loan Document.

SECTION 10.11. Headings. The various headings of this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof or thereof.

SECTION 10.12. Governing Law and Jurisdiction. (a) THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWER HEREBY CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. THE
BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO.

SECTION 10.13. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

SECTION 10.14. Entire Agreement. THIS AGREEMENT EMBODIES THE ENTIRE AGREEMENT
AND UNDERSTANDING AMONG THE BORROWER, THE LENDERS AND THE ADMINISTRATIVE AGENT,
AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS OF SUCH PERSONS RELATING
TO THE SUBJECT MATTER HEREOF EXCEPT FOR THE FEE LETTER AND ANY PRIOR
ARRANGEMENTS MADE WITH RESPECT TO THE PAYMENT BY THE BORROWER OF (OR ANY
INDEMNIFICATION FOR) ANY FEES, COSTS OR EXPENSES PAYABLE TO OR INCURRED (OR TO
BE INCURRED) BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT OR THE LENDERS.

SECTION 10.15. Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, THE LENDERS AND
THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS
THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS OR THE
BORROWER. THIS PROVISION IS A MATERIAL INDUCEMENT

 

 


--------------------------------------------------------------------------------



73

 

FOR THE ADMINISTRATIVE AGENT AND THE LENDERS TO ENTER INTO THIS AGREEMENT.

SECTION 10.16. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.17. USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.



 

 


--------------------------------------------------------------------------------



74

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

TYSON FOODS, INC.,

    

 

 

 

 

 

by

 

 

 

 

/s/ Dennis Leatherby

 

 

 

Name: Dennis Leatherby

 

 

 

Title: SVP Finance & Treasurer

 

 

 

 

 

Address for notices:

 

2210 West Oaklawn Drive

Springdale, Arkansas 72762

Attention: Dennis Leatherby

Facsimile No.: 479-290-4061

 

With a copy to:

 

2210 West Oaklawn Drive

Springdale, Arkansas 72762

Attention: R. Read Hudson

Facsimile No.: 479-290-7967

 

 


--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent,

 

 

 

 

 

 

by

 

 

 

 

/s/ Teri Streusand

 

 

 

Name: Teri Steusand

 

 

 

Title: Vice President

 

 

 

 

 

Address for notices:

 

Loan and Agency Services Group

1111 Fannin St., 10th Floor

Houston, Texas 77002

Attention: Eleanor Fiore

Facsimile No.: (713) 750-2223

Address for payments:

 

ABA 021000021

Attention: Eleanor Fiore, (713) 750-3523

1111 Fannin St., 10th Floor

Houston, Texas 77002

Credit to Account number:

323225705

Reference: Tyson Foods, Inc.

With a copy to:

JPMorgan Chase Bank, N.A.

270 Park Avenue

New York NY 10017

Attention of.: Teri Streusand

Facsimile No.: (212) 270-3279



 

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE to the FIVE-YEAR CREDIT AGREEMENT dated as of September 28, 2005
among TYSON FOODS, INC., the lenders parties hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

Bank of America N.A.

 

 

 

 

 

 

by

 

 

 

 

/s/ William F. Sweeney

 

 

 

Name: William F. Sweeney

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE to the FIVE-YEAR CREDIT AGREEMENT dated as of September 28, 2005
among TYSON FOODS, INC., the lenders parties hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

Bank of China, New York Branch

 

 

 

 

 

 

by

 

 

 

 

/s/ Kiaojing Li

 

 

 

Name: Kiaojing Li

 

 

 

Title: First Deputy General Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE to the FIVE-YEAR CREDIT AGREEMENT dated as of September 28, 2005
among TYSON FOODS, INC., the lenders parties hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

Bank of Communications, New York Branch

 

 

 

 

 

 

by

 

 

 

 

/s/ Hong Tu

 

 

 

Name: Hong Tu

 

 

 

Title: General Manager

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 



 

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE to the FIVE-YEAR CREDIT AGREEMENT dated as of September 28, 2005
among TYSON FOODS, INC., the lenders parties hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

The Bank of Nova Scotia

 

 

 

 

 

 

by

 

 

 

 

/s/ William E. Zarrett

 

 

 

Name: William E. Zarrett

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE to the FIVE-YEAR CREDIT AGREEMENT dated as of September 28, 2005
among TYSON FOODS, INC., the lenders parties hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

The Bank of Tokyo-Mitsubishi, LTD.

 

 

 

 

 

 

by

 

 

 

 

/s/ D. Barnell

 

 

 

Name: D. Barnell

 

 

 

Title: V.P. & Manager

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 



 

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE to the FIVE-YEAR CREDIT AGREEMENT dated as of September 28, 2005
among TYSON FOODS, INC., the lenders parties hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

Bank Hapoalim BM

 

 

 

 

 

 

by

 

 

 

 

/s/ James P. Surless

 

 

 

Name: James P. Surless

 

 

 

Title: Vice President

 

 

 

 

 

 

by

 

 

 

 

/s/ Charles McLaughlin

 

 

 

Name: Charles McLaughlin

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 



 

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE to the FIVE-YEAR CREDIT AGREEMENT dated as of September 28, 2005
among TYSON FOODS, INC., the lenders parties hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

Barclays Bank PLC

 

 

 

 

 

 

by

 

 

 

 

/s/ David Barton

 

 

 

Name: David Barton

 

 

 

Title: Associate Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE to the FIVE-YEAR CREDIT AGREEMENT dated as of September 28, 2005
among TYSON FOODS, INC., the lenders parties hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

BNP Paribas

 

 

 

 

 

 

by

 

 

 

 

/s/ Tom Ambrose

 

 

 

Name: Tom Ambrose

 

 

 

Title: Director

 

 

 

 

 

 

by

 

 

 

 

/s/ Gaye Plunkett

 

 

 

Name: Gaye Plunkett

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 



 

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE to the FIVE-YEAR CREDIT AGREEMENT dated as of September 28, 2005
among TYSON FOODS, INC., the lenders parties hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

CITICORP USA, INC.

 

 

 

 

 

 

by

 

 

 

 

/s/ Richard M. Levin

 

 

 

Name: Richard M. Levin

 

 

 

Title: Director

 

 

 

Citicorp USA, Inc.

 

 

 

(312) 876-3274

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 



 

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE to the FIVE-YEAR CREDIT AGREEMENT dated as of September 28, 2005
among TYSON FOODS, INC., the lenders parties hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

CoBank, ACB

 

 

 

 

 

 

by

 

 

 

 

/s/ Jim Stutzman

 

 

 

Name: Jim Stutzman

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE to the FIVE-YEAR CREDIT AGREEMENT dated as of September 28, 2005
among TYSON FOODS, INC., the lenders parties hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent

 

 

 

 

 

Cooperatieve Centrale Raiffeisen-Borenleenbank B.A. “Rabobank International”,
New York Branch

 

 

 

 

by /s/ Michalene Donegan

 

Name: Michalene Donegan

 

Title: Executive Director

 

 

 

 

 

 

 

by /s/ Brett Delfino

 

Name: Brett Delfino

 

Title: Executive Director

 

 

 

 

 

 

 

 

 

 



 

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE to the FIVE-YEAR CREDIT AGREEMENT dated as of September 28, 2005
among TYSON FOODS, INC., the lenders parties hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent

 

 

 

 

 

Name of Institution:

 

 

 

 

E.Sun Commercial Bank, Ltd., Los Angeles Branch

 

 

 

 

 

 

by

 

 

 

 

/s/ Benjamin Lin

 

 

 

Name: Benjamin Lin

 

 

 

Title: EVP & General Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE to the FIVE-YEAR CREDIT AGREEMENT dated as of September 28, 2005
among TYSON FOODS, INC., the lenders parties hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

The Governor and Company of the Bank of Ireland

 

 

 

 

 

 

by

 

 

 

 

/s/ Danny McAneney

 

 

 

Name: Daniel McAneney

 

 

 

Title: Authorised Signatory

 

 

 

 

 

 

by

 

 

 

 

/s/ Iain Donovan

 

 

 

Name: Iain Donovan

 

 

 

Title: Authorised Signatory

 

 

 

 

 

 

 

 

 

 



 

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE to the FIVE-YEAR CREDIT AGREEMENT dated as of September 28, 2005
among TYSON FOODS, INC., the lenders parties hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent

 

 

 

 

 

HSBC Bank USA, National Association:

 

 

 

 

 

 

 

 

 

 

 

 

 

by

 

 

 

 

/s/ Robert Devir

 

 

 

Name: Robert Devir

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 



 

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE to the FIVE-YEAR CREDIT AGREEMENT dated as of September 28, 2005
among TYSON FOODS, INC., the lenders parties hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

ING Capital LLC

 

 

 

 

 

 

by

 

 

 

 

/s/ Dan Lamprecht

 

 

 

Name: Dan Lamprecht

 

 

 

Title: Managing Director

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 



 

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE to the FIVE-YEAR CREDIT AGREEMENT dated as of September 28, 2005
among TYSON FOODS, INC., the lenders parties hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

MERRILL LYNCH BANK USA

 

 

 

 

 

 

by

 

 

 

 

/s/ Louis Alder

 

 

 

Name: Louis Alder

 

 

 

Title: Director

 

 

 

 

 

 



 

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE to the FIVE-YEAR CREDIT AGREEMENT dated as of September 28, 2005
among TYSON FOODS, INC., the lenders parties hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

Mizuho Corporate Bank, Ltd.

 

 

 

 

 

 

by

 

 

 

 

/s/ Robert Gallagher

 

 

 

Name: Robert Gallagher

 

 

 

Title: Senior Vice President

 

 

 

 

 

 



 

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE to the FIVE-YEAR CREDIT AGREEMENT dated as of September 28, 2005
among TYSON FOODS, INC., the lenders parties hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

Morgan Stanley Bank

 

 

 

 

 

 

by

 

 

 

 

/s/ Daniel Twenge

 

 

 

Name: Daniel Twenge

 

 

 

Title: Vice President

 

 

 

Morgan Stanley Bank

 

 

 

 

 

 



 

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE to the FIVE-YEAR CREDIT AGREEMENT dated as of September 28, 2005
among TYSON FOODS, INC., the lenders parties hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

Sumitomo Mitsui Banking Corporation

 

 

 

 

 

 

by

 

 

 

 

/s/ Masakazu Hasegawa

 

 

 

Name: Masakazu Hasegawa

 

 

 

Title: Joint General Manager

 

 

 

 

 

 



 

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE to the FIVE-YEAR CREDIT AGREEMENT dated as of September 28, 2005
among TYSON FOODS, INC., the lenders parties hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

SunTrust Bank

 

 

 

 

 

 

by

 

 

 

 

/s/ Hugh E. Brown

 

 

 

Name: Hugh E. Brown

 

 

 

Title: Vice President

 

 

 

 

 

 



 

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE to the FIVE-YEAR CREDIT AGREEMENT dated as of September 28, 2005
among TYSON FOODS, INC., the lenders parties hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

U.S. AgBank, FCB, as disclosed agent

 

 

 

 

 

 

by

 

 

 

 

/s/ Patrick Zeka

 

 

 

Name: Patrick Zeka

 

 

 

Title: Vice President

 

 

 

 

 

 



 

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE to the FIVE-YEAR CREDIT AGREEMENT dated as of September 28, 2005
among TYSON FOODS, INC., the lenders parties hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

U.S. Bank National Association

 

 

 

 

 

 

by

 

 

 

 

/s/ Curtis A. Schrieber

 

 

 

Name: Curtis A. Schrieber

 

 

 

Title: Vice President

 

 

 

 

 

 



 

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE to the FIVE-YEAR CREDIT AGREEMENT dated as of September 28, 2005
among TYSON FOODS, INC., the lenders parties hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

Wachovia Bank, NA

 

 

 

 

 

 

by

 

 

 

 

/s/ Beth Rue

 

 

 

Name: Beth Rue

 

 

 

Title: AVP

 

 

 

 

 

 

 

 

 

 

 

 